 OUR WAY. INC. Our-Way, Inc./Our-Way Machine Shop, Inc.' and ternational Brotherhood of Firemen & Oilers, CIO-CLC and Albert Harp, and Rebecca Dunlap, and Maxey E. Cox International Brotherhood of Firemen & Oilers, CIO-CLC and Our-Way, Inc./Our-Way Machine Shop, Inc. Cases 10-CA-12260, 10-CA-12325, 10-CA-12388, 10-CA 12432, 10-C A 12432-2. 10 RC-10825, 10-CA-12375, 10-C A-12398. 10-CA-13076, and 10-CB-2679 September 20, 1978 DECISION AND ORDER BY CHAIR-\fAS F A!'-INII\G MEMBERS PENELLO TRt:ESDALE On May 15, 1978, Administrative Law Judge Irwin Kaplan issued the attached Decision in this ing. Thereafter. the Respondent-Employer filed ceptions and a supporting brief. Pursuant to the provisions of Section 3( b) of the National Labor Relations Act. as amended. the tional Labor Relations Board has delegated its thority in this proceeding to a three-member panel. The Board has considered the record and the tached Decision in light of the exceptions and brief and has decided to affirm the rulings, findings,2 clusions,3 and recommendations, as modified below,4 1 The name of Respondent-Employer appears as amended at the heanng. 2 The Respondent-Employer has excepted to certain cred!hllity findings made by the Admimstrative Law Judge. It 1s the Board's established pohc; not to overrule an Administrative Law Judge's resolutions w1th respect to credibility unless the clear preponderance of all of the relevant ev1dence convmces us that the resolutions are incorrect. Standard Dry J--Val! ProducTs. Inc. 91 NLRB 544 (1950). enfd. IRS F.2d 362 (CA. 3. 1951). We have carefully examined the record and find no bas1s for reversing hiS findmgs. J Cha1rman Fanning d1savows the implication that a no-distnbution rule prohtbttmg d1stnbutwn of written matenals durmg ··working time .. ts sarily a valid one. See his diSsent in Esse< International, Inc., 211 '< LRB 749 (1974). Member Truesdale has not yet expressed h1s view on th1s issue and does not now pass on it. Ł In adopting the Admmistrat1ve Law Judge's overruhng of the er's objections, Chairman Fanmng does n<>t rely on Shoppmg Kart Food Market, Inc., 228 NLRB 1311 (1977), but reaches the same result under the standards of Hollywood Ceramics Compan>·. Inc. 140 NLRB 221 (1961). Member Truesdale concludes that. under any view of the applicable law, the matters raised by the objections do not warrant setting aside the election. We agree w1th the Admimstrative Law Judge's recommendation that the challenged ballots of the discriminatees be opened and counted first and that the remaining challenges be unopened and uncounted unless they would affect the outcome of the election. In so doing. however. we note that the Administrative Law Judge confused certain challenged voters who were stipulated to be ineligible with those voters whose challenged ballots were. pursuant to stipulation. to remam unopened and uncounted. Thus. the ties stipulated that the following 10 voters were not employed on the date of the appropriate payroll period or the date of the election and were meligible to vote: Crawford, Childress. Alger. Hill. McFarland. Brown (Brannan). Wallace. Laurens. and Stephen and Thomas Wreford. In addiuon. the ties stipulated that the following four voters were ineligible: Brown as visor. Speer and Smith as not employed dunng the appropnate payroll pe-238 NLRB No. 27 of the Administrative Lav. Judge and to adopt his recommended Order. ORDER Pursuant to Section IO(c) of the National Lahor Relations Act. as amended. the National Labor tions Board adopts as its Order the recommended der of the Administrative Law Judge and hereby ders that the Respondent. Our-Way. Inc./Our-Wa) Machine Shop. Inc .. Atlanta, Cieorgia. its officers. agents. successors. and assigns. shall take the actwn set forth in said recommended Order. IT IS FURTHER ORDERED that the objections to the election conducted on 'Sovember 4, 1976, in Case I 0-RC -10825. be. and they hereby are, overruled. IT IS FCRTHER ORDERED that Case 10-RC-10825 be remanded to the Regional Director for Region I 0 for the opening and counting of the ballots of Virginia Huff. Jerry Williams, James Ellefsen, Larry Grier. Fred Langston, and Johnny Cole. Thereafter. if the revised tally of ballots indicates that the Petitioner was designated by a majority, the Regional Director shall issue a certification of representative. If the vised tally of ballots fails to disclose that the tioner has been designated by a majority. the gional Director shall process the case further in accord with our Decision herein. IT IS HEREBY FliRfHER ORDERED that the complaint in Case 10-CB-2679 be dismissed in its entirety. nod, and Savage as an office clencal. In addit1on Harp. who v.as fired. and Rollins. who was found to be a supervisor, were ineligible. The Admimstrative Law Judge also found that Jones and Chesser were mehg1ble office clericals. Tbe tally of ballots shows 109 votes for and 93 agamst the U mon w!lb 36 challenged ballots. Of the voters who were challenged, 18 were stipulated or found to be S1x of the remammg challenges involve the se,en discnmmatees, allleaJmg umon supporters, whose ballots are to be counted ftrst. Thus. the other 12 challenges (to Ba1ley. Brown, Caldwell. Carter. ry, Johnson. Klem. Roach. Lass1ter. Stevens. and Lpchurch, whose status IS undetermmed. and to Chnst!an. who was st1pulated to be elig1ble) Jre hkel} to affect the results of the elect1on. Ac.:orillngly, we adopt the Istrative Law Judge's recommendatiOn to open the d1scnnunatees' ballot> first. DECISI0:\1 OF THE CASE IRWIS KAPLA:--1, Administrative Law Judge: Thts dated proceeding' was heard before me in Atlanta. Georgia. 1 On September 13, 1976, the above Union filed a charge agamst dent-Employer in Case 10-CA-12260; that charge was amended on October I. 1976. On October 14. 1976. the above L"nwn filed a charge in Case 10-CA-12325. On November 24. 1976. the aforenoted cases were consohdated 10 a complaint which issued by the General Counsel through the Board's Regional Director for Region 10. On :--iovember 4. 1976. Albert Harp. an employee formerly employed b) Respondent Employer filed a charge 1n !ConTinued!  210 DECISIONS OF NATIONAL LABOR RELATIONS BOARD on various dates in February, March, April, and December, 1977. The General Counsel alleged that the Our-Way, Inc./ Our-Way Machine Shop, lnc.2 engaged in various acts of interference violative of Section 8(a)( I) of the Act including (a) interrogation: (b) threats of loss of benefits, discharge, and plant closure: (c) promise of benefits: (d) soliciting ployees to engage in surveillance, creating the impression of surveillance, and actually engaging in surveillance. Further, the General Counsel alleged that the ployer1 violated Section 8(a)(3) of the Act by (a) changing working conditions including instituting a no talking rule and a rule requiring a doctor's excuse for I day's absence: (h) closing its plant on November 5, 1976,4 and November 8 through November 12, (c) laying off Maxey Cox on her 6. 7, and 12 and November 8, 10, 12 and 16: (d) charging employees Benny Lee High, Fred Langston, Jerry Williams, Virginia Huff, Johnny Lee Cole, Jimmy Ellefsen, and Albert Harp: (e) transferring and imposing more ous working conditions on its employees. Still further, the General Counsel alleged that Respondent-Employer lated Section 8(a)(3) and (4) of the Act respectively hy ing disciplinary warnings and suspending employees Joe Case 10 CA 12375. On November 10. 1976, the above Union filed a charge agamst Respondent-Employer in case I 0-C A-12388. On November 12. 1976. Rebecca Dunlap an employee of Respondent-Employer filed a charge m Case 10-CA-12398. On December 23, 1976. the consolidated complamt in Cases 10 CA 12260 and 10 CA 12325 was further consolidated with Cases 10 CA 12375 and 10 CA 12398. On November 24, 1976. the above Union filed a charge against the Respondent-Employer in Case 10-CA 12432; that charge was supplemented on December 20, 1976 ( 10-CA-12432-2) and amended on January 4. 1977 (10 CA 12432). The above Union is also the Petrtioner m Case 10 RC'-10825ifiled August 19. 1976) and on November 4. 1976, an election was conducted thereon which resulted m challenged ballots sufticrent in number to affect the results of said electwn. On December 30, 1976. the consolidated complaint whrch previously issued on December 23, 1977. was further consolidated with the determmatrve challenges m Case 10 RC 10825. The consolidated complaint of December 30, 1976. was further consolidated wrth Cases 10-C'A 12388, 10-CA 12432 and 10 CA-12432-2 on January 7. 1977. Still further, on January 18. 1977. the Regronal Drrector consolidated obJeCtiOns to the electron timely filed by the Employer on vember II. 1976, in Case RC 10825 with all of the previously dated case,. The Employer also filed charges on January 25. 1977, against the above Union in Case 10-CB-2679 based on the conduct it previously alleged to be obJectionable m Case 10 RC -10825. A complamt thereon sued Apnl 20. 1977. but after the hearing on the previously noted dated cases had opened and said complaint was consolidated therewith. lowing the close of the hearing on these consolidated cases. additronal charges were filed by Maxey E. Cox an employee of Respondent-Employer on September 12, 1977, m Case 10-CA-13076. A complaint thereon issued on October 20, 1977, and on General Counsel's motwn. the Admmistratrve Law Judge herein reopened the record of the prevrously htJgated cases and consolidated Case 10-C A 13076 therewith. The hearing on the most recent consolidated cases closed on December 9, 1977. 1 The captron appears as amended at the hearmg. The record discloses that Our-Way. Inc. and Our-Way Machine Shop, Inc. (collectively referred to herein as Respondent-Employer, Employer. Our-Way or Company) are Georgia Corporations engaged in the remanufacturing and sale of tron compressors. Further, the employees of Our-Way are employed at the same Atlanta, Georgia, and share common supervision and mg condrtrons. Still further. there are common ofticers and the labor tions pohcres for both cornpanres are controlled by the same indrvrdual. The parties stipulated and I find, that Our-Way, Inc, and Our-Way Machrne Shop, Inc, comprise a smgle employer wrthm the meaning of Sec. 2(21 of the Act. 'The law firm. Wilham F. Ford. Esq., and Paul D. Jones, Es4. (Ford, Harrison, Sullivan & Lowry I appears a' noted rn the post-hearing letter dated March 17, 1978. 4 All dates herernafter refer to 1976. unless otherwise mdicated. Lewis Smith and Maxey Cox. On the other hand the eral Counsel also alleged that certain conduct engaged in hy the above Union violated Section 8(b)(l)(A) of the Act. Thus. it is alleged that the above Union threatened ployee Grady Owens with physical violence and actually assaulted him because he did not support said Union. It is also alleged that the above Union at a union meeting doned a threat by an individual in the audience who stated that he would bust heads of employees who failed to port said union if the employees went on strike. more at the same meeting it is alleged that the Union threatened employees that they would lose their jobs if they failed to vote for said union. These allegations of union miscondut:t were also filed as objections to the election ducted in Case 10-RC -10825.5 As the Union's conduct leged to he violative of Section 8(b)( I )(A) and the tions to the election are interrelated they will be treated together. Upon the entire record, including my observation of the demeanor of the witnesses, and after due consideration of the briefs filed by the General Counsel, Employer, and Union, 1 find as follows: FINDINGS Of FACT I. JURISDICTION Respondent-Employer as noted previously is a Georgia corporation engaged in the remanufacturing and sale of frigeration compressors at its plants which are located in Atlanta, Georgia. During the past 12 months, which period is representative of all times material herein, Employer purchased and received goods valued in excess of $50,000 directly from suppliers at points located outside the State of Georgia. The Respondent-Employer admits, and I find, that it is an employer engaged in commerce within the meaning of Set:tion 2(6) and (7) of the Act. II. LABOR ORGANIZA TIOI' The Respondent-Employer admits and I find that the Union is a labor organization within the meaning of Section 2(5) of the Act. Ill. THE ALLHiED LNFAIR LABOR PRACTICES EMPLOYER) The Union commenced organizing er's employees during the summer months of 1976. On Au-' Pursuant to a Stipulation f(n CertJficalion Upon Consent Election proved on October 4, an electJon rn Case 10-RC 10825 was conducted on November 4, covenng a unit of all production and maintenance employees, includmg truckdnvers and helpers employed by the Employer at its Bemina Street. Krog Street, and Elizabeth Street, Atlanta locations, but excludmg all oftice clerical employees, professional employees, guards and supervisors as defined m the Act. The tally of ballots showed that of approximately 249 eligible voters, I 09 cast valid votes for and 93 cast vahd votes agamst the Pel!tioner, 36 cast challenged ballots and I cast a void ballot. The partres stipulated at the heanng, that challenges were not sufficrent to affect the outcome of the election. The challenged ballots and the stipulation thereon wrll be treated more fully infra.  OUR WAY, INCgust 19, the Union filed a representation petition in Case10-RC-10825 seeking to represent Respondent's produc-tion and maintenance employees. The parties thereafter ex-ecuted a Stipulation for Certification Upon Consent Elec-tion approved by the Board's Regional Director for Region10 on October 4. The election was conducted on November4, whereby challenges to the ballots cast were sufficient toaffect the outcome. The Union had conducted a vigorouscampaign including the holding of weekly meetings at-tended by large groups of Respondent-Employer's employ-ees. These meetings were generally held on Tuesdays at theMark Inn on Moreland Avenue in close proximity to Re-spondent-Employer's complex of buildings. Other popularunion meeting places were Jack's Liquor store on MorelandAvenue and the Austin Avenue Cafe. Further, the Unionestablished an in-plant union organizing committee consist-ing of the following employees: James Turner, Jerry Wil-liams, Roger Hazelwood, Maxey Cox, Lucille Evans, BennyHigh, and Kenny Rozzelle. These employees distributedand obtained many of the Union authorization cards in andaround Respondent-Employer's complex. In addition, Vir-ginia Huff, Maxey Cox. Benny High, and some of the otherunit employees wore a union patch approximately 4 inchesin diameter which was conspicuously displayed. Accordingto the General Counsel, Respondent-Employer on learningof the Union's organizational efforts embarked upon a care-fully chartered course designed to thwart this effort. In thisregard the General Counsel asserts that Respondent-Em-ployer early in the campaign solicited several of its employ-ees to engage in surveillance and relying on the informationobtained from these employees, as well as information sup-plied by its supervisors, created the impression of surveil-lance by informing certain union adherents that it knewwho were the leaders of the Union. The General Counselcontends that after Respondent-Employer learned the iden-tity of the union supporters, its "union-busting" campaignentered a new stage. According to the General Counsel,interrogation, threats, and promises of benefits became theorder of the day. In addition, Respondent-Employer alleg-edly instituted new rules with regard to talking and ab-sences and imposed more onerous working conditions oncertain union adherents. Finally, it allegedly laid off anddischarged some of its most trusted and capable employees.General Counsel asserts that notwithstanding the Re-spondent-Employer's alleged conduct as set forth above, itsemployees selected the Union as their exclusive representa-tive.6According to the General Counsel the Respondent-Employer was unable to accept the employees' preferenceand retaliated by closing its plant, on November 5 andthereafter from November 8 through November 12.Respondent-Employer. on the other hand, by its answerdenied all allegations of unfair labor practices. In its brief itcandidly concedes that in the initial stages of the campaignthat certain conduct which was committed by "foremen"was violative of Section 8(a)(1) of the Act. However, it as-serts that such conduct was isolated and committed prior to6 It is noted that while a majority of the ballots opened and counted werecast for the Union, 36 of the ballots cast were challenged and sufficient innumber to be determinative of the outcomethe education of the supervisors, many of whom were lowerlevel foremen, and, after these persons had learned the legalboundaries of this portion of the Act, these violationsceased.A. Alleged 8(a)(l ) Conduct1. SurveillanceThe General Counsel contends that throughout themonth of August Respondent-Employer solicited severalemployees to engage in surveillance in violation of Section8(a)(1) of the Act. In support of this contention James Ellef-son credibly testified without contradiction that on August10, the same morning that he signed a union card, he wasapproached by his supervisor Dot Brown' who engagedhim in a conversation about the Union. She asked him if heknew anything about the Union's attempt to organize towhich he replied that he only heard rumors. Ellefsen testi-fied that Brown instructed. "Well, let me know if you hearof anybody, anybody that's trying to get organized, tell meabout it." I find that Brown's efforts to enlist Ellefsen tokeep her informed of union activities constituted an attemptat surveillance in violation of Section 8(a)(1) of the Act.8In addition to Ellefsen's uncontradicted testimony as setforth above, a substantial portion of Roger Hazelwood'stestimony was uncontradicted. Hazelwood has been em-ployed by Respondent-Employer for over 5 years. His cur-rent supervisor is Claude Rhea.9Sometime prior thereto hewas supervised by Charles Baine. On or about August 18about 11 a.m. Baine approached Hazelwsood in the yardoutside the facility and directed Hazelwood to go with himinto the carrier office. Baine noted that Hazelwood hadbeen with the Company for a long time and was doing agood job. On the other hand Baine said that he didn't wantto see him get messed up and injected the subject of theUnion into the conversation. Baine asked Hazelwoodwhether he knew anything about the Union to which Ha-zelwood responded affirmatively. Baine then told Hazel-wood that Charlie Askham, plant manager wanted to meetwith him. At approximately 11:35 a.m. Baine came over toHazelwood's work station and took him to Askham's office.Hazelwood credibly testified without contradiction thatAskham asked Hazelwood where he intended to havelunch. When Hazelwood responded, across the street atI Ellefsen also testified without contradiction that at the time he was hired.approximately 2 Sears earlier, he was told by the personnel director, PatO'Sullivan, that Dot Brown was his supervisor. O'Sullivan gave Ellefsen abusiness card which identified Brown as supervisor. (See G.C. Exh. 7.) Fur-ther, the parties stipulated that on the basis that Brown exercised supervisorsindicia within the meaning of Sec. 2(11) of the Act her challenged ballotremain unopened and uncounted In view of the foregoing and the record asa whole, I find that at all times material herein, Dot Brown was a super isorwithin the meaning of Sec, 2( 1) of the Act.W Wadco Company,. 234 NLRB 207 (1978).Respondent-Employer amended its answer at the heanng to admit, and Ifind that Charles Askham, Bobbi Bailes. Ros Bailey, Charles Baine. JamesBauknight, Willard Robertson. Bill Hames, Louis Harris, and Claude Rheaare supervisors within the meaning of Sec 2(1 i) of the Act. The supervisorsand agency status of James Rollins is in dispute and will be treated fullsbelow.211 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJoe's (also known as Austin Avenue Cafe), Askham indi-cated that he might buy Hazelwood his lunch. He askedHazelwood to do him a favor and "watch, search out thepeople [at the Austin Avenue Cafe] who was [sic] meetingthe Union man and signing the cards." Hazelwood said thathe would and returned to his work station. Shortly there-after he went to Joe's, had his lunch, and returned to workabout 12:25 p.m. Baine asked him what he found out, towhich Hazelwood responded that he did not learn any-thing. Later that evening, Baine approached Hazelwoodagain and told him that Bobbi Bailey'°wanted him to go toJack's liquor store" to learn who was meeting with theUnion and signing cards. Baine offered to buy him a six-pack of beer and gave Hazelwood a $5 bill. He started toturn over his car keys to Hazelwood but after the latter toldhim that he did not have a license, Baine decided to drive.He dropped Hazelwood off about a quarter of a block fromJack's liquor store and waited for Hazelwood to return. Ha-zelwood bought a six-pack of beer and gave the changefrom the $5 bill to Baine who asked him if he saw anyone.Hazelwood told him that he saw one employee from theKrog Street plant. I find that Askham and Baine attemptedto enlist and did enlist Hazelwood to engage in unlawfulsurveillance in violation of Section 8(a)(l) of the Act.'2Onanother occasion Baine told Hazelwood that he observedhim talking to Union Supporter Virginia Huff and was verydisappointed. When Hazelwood asked Baine to explain, thelatter responded that he had spies all over the place. Fur-ther, Hazelwood credibly testified without contradictionthat Supervisor Claude Rhea on September 10, told himthat he heard that Jerry Williams was "raising hell" at aunion meeting because he got fired. Still further, Hazel-wood credibly testified that in September, about I weekafter Jerry Williams was discharged Roy Bailey (plant man-ager at the Krog Street location) called him (Hazelwood)into his office and told him that he had heard that he, Ha-zelwood, was having union cards signed inside the plant. Ifind that the remarks of Baine, Rhea, and Roy Bailey as setforth above created the impression of surveillance in viola-tion of Section 8(a)(l) of the Act."Additional testimony tending to support the allegationsthat Respondent-Employer created the impression of sur-veillance and engaged in actual surveillance was adducedfrom Jerry Williams, and Maxey Cox. Thus, Jerry Williamscredibly testified that at one union meeting at the Mark Innlie spotted employee Grady Owens with Supervisor Billllaines. On that occasion Owens and Hames fled the build-ing after realizing that they had been discovered by Wil-liams. Hames concedes that he knew that union meetingswere conducted at the Mark Inn, but he asserts that hemerely drove Owens to the union meetings at the Mark Innbecause Owens asked him to and it was on his (Hames')way home. Hames drove Owens to the Mark Inn on ap-10 Bobbi Bailey is president, and principal owner of Our-Way, Inc.1 As noted previously, substantial union activity was engaged in at Jack'sliquor store.1 Wadco Company, supra.13See, e.g., Barnes and Noble Bookstores, Inc. 233 NLRB 1326 (1977);Commerce Concrete Company, Inc., 197 NLRB 658, 659 (1972).proximately three occasions. Hames testified that on one ofthese occasions he picked up Owens after the Union meet-ing somewhere between the plant and the Mark Inn. Ac-cording to Hames, he was driving home when by accident,he came across Owens who was walking home, about 4miles away. He concedes that Owens, on occasion, told himwhat was going on at the Union meetings and who at-tended. Hames further concedes that on another occasionhe entered the Mark Inn lounge with Owens. In this regardit is noted that Hames who has been employed by Respon-dent-Employer for approximately 18 years, first set foot in-side the Mark Inn in the summer or fall of 1976 and onlyafter the Union commenced its organizing drive. In thesecircumstances, and noting the previously described conductof the other supervisors who conveyed the impression ofsurveillance and engaged in actual surveillance I find thatHames' appearances at the Mark Inn was not for any legiti-mate purpose but rather in furtherance of Respondent-Em-ployer's efforts to learn as much as it could about the Unionand its supporters. This is further demonstrated by Hames'testimony in support of the Company's objections and alle-gations of union misconduct. In this regard, Hames testifiedthat when on October 8, Owens told him that he didn'tthink the Union would allow him (Owens) to attend aunion meeting, he (Hames) showed Owens a union leafletwhich invited all employees. It appears that Hames wouldso encourage Owens to attend the Union meeting becausehe could rely on Owens to disclose the identity of those inattendance and what went on therein. On the basis of theforegoing and the entire record, I find that Respondent-Employer, by its Plant Superintendent Bill Hames, furtherconveyed the impression of surveillance and engaged in ac-tual surveillance in violation of Section 8(a)(1) of the Act."4As noted above Maxey Cox also testified on the subjectof surveillance. This testimony involves a conversation be-tween Cox and James Rollins. As the supervisory andagency status of Rollins is in dispute a discussion thereon isin order.2. Supervisory and/or agency status of James RollinsThe General Counsel alleged and the Respondent-Em-ployer denied the supervisory and agency status of JamesRollins. With regard to the disputed supervisory issue therecord reveals factors supporting and factors negating sucha finding. Tommy White testified that he is one of five em-l' Jerry Williams also testified that he saw Charles Baine drive through theparking lot of the Mark Inn Motel in early August. I find that this by itselffalls far short of establishing a further violation of surveillance. AccordinglyI shall dismiss this account of alleged surveillance. See Grede Foundries, Inc.(Milwaukee), 205 NLRB 39, 47 (1973); Atlanta Gas Light Company, 162NLRB 436, 438 (1966). The General Counsel urges an additional account ofsurveillance as testified to by Rebecca Dunlap that Bobbi Bailey on morethan one occasion allegedly told her that she heard rumors that she, Dunlapwas the leader of the Union. Bobbi Bailey on the other hand, describes theseconversations in a different context. According to Bailey, she was told byanother employee that Dunlap was spreading rumors about Bailey's per-sonal affairs and she, Bailey, confronted Dunlap with this matter. Dunlapadmitted telling Bailey that she mentioned to other people that she, Baileygave a nice party but denied spreading any rumors. Dunlap attended anumber of affairs given at Bailey's home, assisting with cleaning and cookingand performing related chores. In the circumstances of this case, noting anabsence in the record of any union leadership role by Dunlap, I am notpersuaded that Bailey made the aforementioned remarks ascribed to her byDunlap. Accordingly, I shall dismiss this count of surveillance.212 OUR WAY, INC.ployees employed in the yard who receive instructions fromRollins. White is a forklift operator who is engaged princi-pally in unloading trucks. If there are no trucks to unloadWhite will check with Rollins for another assignment. Onone occasion. White had to attend a funeral and phonedRollins that he would be unable to work. In this regard therecord discloses that Rollins' name is the only name listedin the receiving area (sard) in the in-plant telephone direc-torv. White credibly testified that his hourly rate from thelast annual wage increase was up to $3.68 or $3.88. whereasother employees in the yard were up to $4. Rollins toldWhite that he would try to get him also up to $4. Approxi-mately I week later Rollins declared, "Tommy. I got youvour raise." The record further discloses that Rollins dis-tributes paychecks, hands out warning slips, initials time-cards, assigns overtime. and is entrusted with a key to theback gate leading to the yard area.As noted above. the record also reveals a number of fac-tors which militate against a finding of supervisory status.Thus Rollins punches a timecard, is hourly paid, and earnsovertime pay. Approximately 90 percent of his time is spentdoing physical chores such as unloading trucks and addinggas to the forklifts. Rollins reports directly to Plant Man-ager Askham. According to Rollins it is Askham who de-cides on overtime and issues warning slips, and he. Rollins,is merely a vehicle for transmission to the employees. Withregard to the circumstances surrounding White's wage in-crease, Rollins concedes that he spoke to Plant ManagerAskham about White. According to Rollins. White men-tioned the subject of the wage increase often so that he toldWhite that he would talk to Askham about the matter. Rol-lins testified that he told Askham that White is a good em-ployee and does his job to which Rollins asserts Askhamresponded that he would take care of it. Rollins claims thathe was not asked by Askham whether White should get theincrease. Rollins' version is that he learned about the in-crease sometime later when White told him about it. Ask-ham did not testify concerning this matter. On the basis ofdemeanor. I did not find Rollins a reliable witness and ac-cordingly reject his version concerning the circumstances ofthe wage increase.While the issue is a close one. I find the credited evidencerevealing that Rollins effectively recommended a wage in-crease for White overriding.'9In this regard White testifiedwithout contradiction that Rollins told him "Tommv, I gotyou your pqy increase." (Emphasis supplied) Accordingly.on the basis of the aforesaid wage increase and the recordoverall, I find that James Rollins possessed qualitative indi-cia of supervisory status and is a supervisor within themeaning of Section 2(11) of the Act.With regard to the agency issue, the record reveals interalia, as described above that Rollins distributes paychecks.assigns overtime, initials timecards, and gives out warningnotices. Assuming arguendo as Respondent-Employer con-tends, that Rollins is merely a conduit from the plant man-ager to employees. such proximity to the plant managerlends credibility to his utterances as emanating from man-agement. In this connection Rollins testified. "Well, every-body's got a certain job and if he [Askhaml wants anythingspecial done. he usually comes, tells me to tell them [em-15 Eg.. Helena Labhorarories Corporation, 225 NLRB 257, 258, fn. 9 (1976)ploy3ees]." I therefore find that the statements and conductof Rollins are chargeable to Respondent-Employer for theadditional reason that he had been placed in a strategicposition whereby employees could reasonably believe thathe speaks on its behalf.bHaving determined that Respondent-Employer is respon-sible for the acts and conduct of Rollins, the conversationbetween Cox and Rollins is deemed material. Cox testifiedcredibly without contradiction that Rollins (supervisorand/or agent) told him approximately 3 weeks earlier(January 1977) that he was upset that he wasn't invited tothe supervisors' Christmas party, particularly as he haddone so much for the Company. He confessed to Cox thatAudrey Morgan (Secretary-Treasurer) sent him, and em-ployees Grady Owens, Curtis McCormick and wife,Tommy Wreford and Steven Wreford to a union meeting.tie also complained that he would probably have to testifyat the trial about certain people shaking a gate. Rollins infact testified about 5 weeks after Cox testified about certainindividuals shaking a gate on the day of the Board-con-ducted election. He also testified regarding his disputed su-pervisory status but did not deny the conversation as testi-fied to by Cox.Respondent-Emplo er in its brief, relying on J. 1:. M;as,Inc., l argues that Rollins' attendance at a union meetingcannot be found violative of the Act even if Rollins were tobe considered a supervisor because he was invited by em-ployees Ellefsen, Huff, and Cox. However. contrary to Re-spondent-Employer. I find that the instant case is distin-guishable on its facts. For example, unlike J. W. Mays, Inc.,the Respondent-Employer herein and Rollins deny supervi-sors status. Thus, it cannot be said that Rollins was invitedto attend the union meeting "with full and open knowledgeof his status."'" Further it was noted in J. It. Mfays, Inc.,unlike the instant case, that the General Counsel disclaimedany contention that the alleged wrongdoer attended themeeting for any purpose other than to determine what theUnion could do for him.9 In these circumstances, and not-ing. inter alia, that the uncontroverted testimony revealsthat Rollins admitted to Cox that he and other employeeswere sent to the Union meeting by Mrs. Morgan. secretary-treasurer. I find that Rollins' appearance therein was notfor any legitimate purpose. but rather to engage in surveil-lance. Accordingly, I find that Respondent-Employerthereb3violated Section 8(a)(1) of the Act.2°3. InterrogationThe credited testimony of James Ellefsen and Roger Ha-zelwood previously set forth with regard to surveillance also"6See NL R.B. v. Broyhill Compan,, 514 F,2d 655. 657, fn. 5 (C.A. 8.1975). wherein the court commentedAssuming arguendo that McWilliams was not a supervisor within themeaning of the Act, it is clear from the evidence that other employeesfelt that he was their "boss" and that the Compan) had placed him in aposition where employees could reasonably believe that he spoke andacted on behalf of managementSee also Helena Laboratories Corp v. N LR.B, 557 F.2d 1183. 1187 (C.A. 5,1977); Han-Dee Pak, Inc, 232 NLRB 454 (1977): River Manor Related Facil-itn, 224 NLRB 227, 235 (1976).17 147 NLRB 942. 947-948 (1964).i Cf. South Rambler Comparn, 139 NLRB 1197, 1202 (1962).19J l NUai. s, .Inc, pra at 948, fn I1" See Thnomar 1' i.l-lan (ornpans, Inc, 136 N IRB 262, 267, 271 (1962).213 DE(CISIONS OF NATIONALI LABOR RELATIONS BOARDserves to support the allegations of' unlawful interrogation.Thus James Ellefsen credibly testified without contradictionthat Supervisor Dot Brown questioned him on August 10 asto whether he knew anything about the Union's attempt toorganize. Further. Roger Hazelwood testified without con-tradiction that Supervisor Charles Baine asked him whetherhe knew anything about the Union. With regard to otheracts of unlawful interrogation the credited testimony-' re-veals that in September Roy Bailey asked Hazelwood whyhe signed a union card. He also inquired as to how Hazel-wood would vote in the Union election. Hazelwood alsotestified without contradiction that in mid-September DotBrown asked him whether he was approached by the Unionto sign a card. On still another occasion in mid-SeptemberSupervisor Jim Bauknight walked over to employee larryGrier who was working at his station and told him that hewanted to see him in his office. Bauknight asked Grier inBauknight's office what he knew about the Union and whathis feelings were in this regard.22I find that by the acts setforth above Respondent-Employer interrogated its employ-ees about their union activities in violation of Section8(a)( I ) of the Act.-24. No solicitation and new work rulesThe General Counsel contends that Respondent-TEm-ployer violated Section 8(a) 1) by its promulgation and en-ftorcement of no-solicitation, no-distribution rules. He fur-ther contends that with the onset of the Union's organizingcampaign, Respondent-Employer with knowledge of suchcampaign unlawfull) changed its working conditions by in-stituting a new "no talking" rule and a new excused ab-sence policy.With regard to the no-solicitation, no-distribution rules.the record discloses that Respondent-Emploxer distributedto its employees a document entitled "PERSONNFI. I', 01IC'Y: WORK RULES."24In particular the General Counselasserts that rules seven and eight of the aforemcntionedwork rules are overly broad and invalid. The work rulesprohibit in pertinent part:7. Soliciting collecting or selling for any purpose dur-ing working hours.8. Posting or removing notices fronm bulletin boards orelsewhere or distributing written or printed material.Respondent-Employer in its brief contends that the rulesset forth above do not establish a priman fci violation ofSection 8(a)( ). Moreover, Respondent-Employer asserts21 The facts as set forth herein appear as credited. In this connectiol I haserelied on my observation of the witnesses and hase noted that a substantialportion of the testimoiny is unconlroverted. With regard to the testimonygiven by Roger Hazelwood, it is further noted that he was still in the Re-spondent-F[mployer's employ at the time of the hearing As such he testifiedadversely Ito his pecuniary interest, a maltter not to be lightly disregardedSee, e.g., Federial Stainless Sink Dni v,f !nlr'o Industries, Inc., 197 NI.RB489, 491 (1972): Gatireul 7ran.sportaion, Inc. 193 NL.RB 47. 48 (1971):Georgia Rug Mill, 131 N.RB 1304. 1305, in. 2 (1961)22 These incidents as well as iother acts iof unlawful interference will he setforth more full) as part of' the discussion on the alleged discriminatees.21 See, e.g., DAddc (Glu.ier, n 1, 233 NL.RB 765 (1977); Jin Bitradile 'Bucks Co. ('ountOn Itou.e 223 NLRB 1 163. 1166 (1976); W;d o, ( ornpare,.4( G.C. Exh. 6.that no evidence was presented which indicated that theserules were enforced.Most significantly, it is noted that disputed rule sevenprohibits solicitation during "working hours" and is notlimited to "working time." The distinction is significant be-cause a rule which prohibits solicitation or distribution dur-ing "working time" is presumed to be valid on its face;whereas the rule is presumed to be invalid if' the phraseused is "w-orking hours." The Board's rationale is as fol-low s:A rule prohibiting solicitation during "work time" or"working time" is, in our opinion, sufficiently clear toemployees to justify requiring the party attempting toinvalidate the rule to show, by extrinsic evidence, that.in the context of a particular case, the rule was com-municated or applied in such a way as to convey anintent to restrict or prohibit solicitation during break-time or other periods when employees are not activelyat work. On the other hand, in our opinion, a ruleprohibiting solicitation during "working hours" is pri-ma Jacie susceptible of the interpretation that solicita-tion is prohibited during all business hours and, thus,invalid. We *would therejore require the emploqler to .showhvby ctrinsic evidence that, in the contlext of a particular(ca.e, the "working hours'" rule wisas communicated or ap-plied in such a waOy as to co/,irlc an intent clearly topermit solicitation during brcleakime or other periodshllen empliovees are nlot acltivel alt wiorks. [Emphasissupplied.]In the instant case and in accordance with the foregoingprinciples. I find that the disputed rule containing thephrase "working hours" is prinma flcie invalid. A1 frruori, theburden shifts to Respondent-Employer to demonstrate thatit conveyed to its employees that they could engage in so-licitation or distribution during their nonworking time suchias lunch or breaktime. The record however, is devoid of anyextrinsic evidence tending to show that Respondent-Em-plover clarified the invalid rules. While testimony was ad-duced from Bobbie Bailey (principal owner) and Supervi-sors William Hames and Hlarves r tazelrigs that employeeswere on their own time during lunch and breaktimes theydid not testifv how this was communicated to the employ-ees or whether the employees understood that they couldengage in solicitation or distribution during such periods.Indeed the evidence is to the contrary. I'hus Virginia Huff'credibly testified that she received the rules ((iG.C. Exh. 6) atthe time she was hired from Personnel Director PatrickO'Sullivan but did not receive anything further in this re-gard. Another employee, Johnny C'ole. who also received acopy of these rules from O'Sullivan credibly testified that hedistributed union cards on lunch and breaktimes becauseUnion Business Representative Jimmy Walker told himthat he could be terminated if he engaged in such activitieson company time. In these circumstances I find the dis-puted rules to be, at best ambiguous and therefore undulyrestrictive of employees' rights under Section 7 of the Act toengage in union solicitation or distribution during theirnonworking time.262t I' ,Yx Iinternmti, l al. t1, (.. 211 NL RB 749. 750 (1974)"2 See, e.g., J l.. Hudson (C enponv, 198 NLRB 172 ( 1972): cl., Ev> t Iner-atrillt l , / Iie , ¥upra1.214 OUR WAY. INC.Counsel for Respondent-Employer argues that assumingarguenllo the rules are deemed presumptively invalid, therecan be no basis for an 8(a)( 1 ) finding because assertedly theevidence did not disclose that these rules were enforced. Herelies principally on the Board decision in The Lion KnittingMills ('omporan!.271 find however, that the facts in the instantcase are materially distinguishable. In Lion there was volu-minous evidence showing wide distribution and wearing ofunion novelties without any outward protests from theCompany. The Board stated therein "we are satisfied thatneither the Respondent nor its employees viewed the rule asprohibiting union campaign activities."T' By contrast. in theinstant case the key union supporters who wore unionpatches at work experienced various forms of discrimina-tion because of their union activity. In particular it is notedthat Bobbi Bailey discharged employees Fred lIanston, Lar-ry Grier, and Johnny Cole soon after they wore their unionpatches for the asserted reason that they harassed otheremployees. The so-called harassment consisted of these em-ployees urging a few fellow employees to take union cardsand patches. It does not appear that the time involved inthis "solicitation" amounted to more than a few minutes.Thus employee Asbury Miller. a witness on behalf of Re-spondent-Emplover. testified that on one occasion whileworking in the stator department Larry Grier asked him tosign a union card. Miller responded that he wouldn't andGrier who was in the department to pick up a stator, did soand left immediately. According to Miller the entire timeinvolved in the incident was less than a minute. ClarenceChayne testified that Johnny Cole gave him a union patchand told him that he (Cole) wanted him to wear it. Chaynetook the patch and put it in his back pocket. On cross ex-amination, Chayne testified that a second conversation withCole about the patch took place on breaktime. Still later thesame day a third conversation with Cole occurred in thebathroom. When ('hayne went into the bathroom and sawCole and Grier., one of them assertedly grabbed his collarand said "this (collar) is where you wear the patch" where-upon Chayne laughed and walked out. However, the sameday he told his supervisor. Hazelrigs, about the bathroomincident. tie did not report any further incidents to his su-pervisor. In these circumstances, I conclude that the evi-dence does not reveal that Cole, Grier. or L angston inter-fered with production or otherwise engaged in acts ofharassment. Further. I find that the Respondent-Employertook reprisals against these employees because they wereengaged in union solicitation in violation of the Company'srules rather than because the, assertedlS harassed employ-ees. Based on the foregoing and the record as a whole I findthat Respondent-Employer at all times material hereinmaintained and enforced insvalid no-solicitation and distri-bution rules in violation of' Section 8(a)( I ) of the Act.2927 160 NI.RB 801 1966).28 Id at 802, fn. I29 The General ('ounsel in his brief argues thiat sid rules 'ere alsoprr"mul-gated in violation ofi Sec 8(a( i). I he complaint in this regard ho we er refersonlS ts "maintuining" and "entorclling" these rules. Further. Ihe evidencereveals that these rules were dissemin ted to employee in JanuarN 1976, ifnot earlier I herefore I find that the promulgati on issue inter ,alii is barredbh Sec Il(h) ot the Act. since It inlsoles in esent Fccurring more Ihan 6months prior to the tiling oi the chargeAs noted above, the General Counsel also asserts that theRespondent-Employer instituted both a new "no talking"rule and a new medical absence excuse rule. With regard tothe "no talking" rule. Bobbi Bailey testified that employeesare permitted to talk either at their work station or in an-other s ork area so long as doing so doesn't interfere withproduction and that such has always been the rule. There issubstantial credited evidence tending to show that Respon-dent-Employer closely monitored union solicitation and re-lated activities, and engaged in reprisals for such activities.H1owever, I find that the evidence is insufficient to establishas the General Counsel argues that "Respondent instituteda new rule prohibiting talking at all times within the plant."There is no evidence tending to show that such a rule waspublished. Accordingly, I shall dismiss this allegation.\With regard to the alleged new rule on excused absencesI find that the evidence in support thereof is persuasive. OnSeptember 30 at approximately one-half hour before start-ing time, Virginia Huff called in and advised her supervisor.Willard, (Robbi) Robertson that she was sick and wouldnot be able to work that day. Robertson told her that hewanted her to bring in a doctor's excuse for the I day. TIhe('ompany's policy and published rules in pertinent part re-quire:Absence From Work for Three Conrnsccuict Din's lforSickness Requires a Dloctor's Statement [Emphasissupplied.]According to Robertson he asked Huff to provide the doc-tor's statement for only I dal ' absence because he heard arumor passed on to him from employee Shirle\ Myers thatshe (Huff) was out the night before until 3 a.m.' lie did notknow whether MYers had seen Huff. nor did he investigatethe matter further. Robertson concedes that Respondent-Employer w as opposed to having a union and that he knewall about Huff's union activities. In addition the record dis-closes that for approximately I week prior to September 30fufl wore a union patch. Further, Robertson concedes thathe had not required Hluff to provide a doctor's statementtor I day's absence prior thereto. On October 1, Huff pro-vided the doctor's statement demanded of her by Robertsonso that she could return to work. She asked him how longthe new rule had been in effect to which he responded "acouple of weeks ago." According to Robertson he told herthat the rule was in effect for a "couple of weeks" to get heroff his back. I find that the reasons set forth bs Robertsonfor the a;ction he took are not convincing. In these circum-stances I find that the Respondent-Employer by institutinga new rule tois--tLi. excused absences violated Section8(a)() ) of the 'Act.a While Shirley Myers testified on behalf oi Responldent-:mploser. shedid not otHer corrohoratle testimony for Robertson regarding the rumorlMyers who has been emnploied bh Respondent- t:nplo)er lor 9 fears testifiedthat she has all'ass been required to proside aI dictor's note for I da?'sabsence tier tesintiorin is not supp*rted hi the evidence (See (.(C Exh 5)-hus it is noted thai even Robertson ,esillied that the ('orepan, required adochtr's staltelen tlor 3 or nliore absences On the basis oI demeanor. andconsideration ot w hat is reasonahbls plaiusible. I find thai Ihe testimon oIfhbth Robertson aind NMyers is unreliable215 DECI('ISIONS O() NATIONAl I.ABOR RELA IIONS BOARDB. Alleged 8(a)(3) and (4) Conduct1. Layoffs, suspensions, and onerous assignmentsa. WMa xe Cox- and Joe Lesi.s SmithIt is alleged that Maxey Cox was discriminatorily laid offin violation of Section 8(a)(3) on Octohber 6, 7, and 12 andNovember 8, 10, 12. and 16. It is further alleged that onNovember 23 Maxey Cox was unlawfully transferred per-manently to the tear down department. Still further, it isalleged that subsequent to the close of the original hear-ing,3' Respondent-Employer issued disciplinary warningsand a 3-day suspension to Maxey Cox in violation of Sec-tion 8(a)(3) and (4). In connection with the aforenotedposted hearing conduct, it is also alleged that the Respon-dent-Employer issued disciplinary warnings and suspendedemployee Joe Lewis Smith in violation of Section 8(a)(3) ofthe Act.Maxey Cox has been employed by the Company sinceAugust, 1969. Since August, 1976, he has been conspicu-ously involved in the Union's organizational efforts. Hesigned a union authorization card on August I and there-after obtained union cards from other employees. He be-came a member of the in-plant union organizing committeeand attended weekly committee meetings. He also attendedapproximately 20 regular union meetings. On October 1. hebegan wearing a shirt with a union patch during workinghours. In addition, he served as a union observer during theBoard conducted election November 4.On September 28 at approximately 4:28 p.m., 2 minutesbefore the end of the work day Cox noticed Bobbi Bailey inthe area. He and some other employees had completedwhatever work there was, and were standing around butengaged in cleaning the area as they generally are at theend of the day. Cox heard the 4:30 p.m. buzzer and hewalked over to the time-clock and punched out. When heturned around he saw Bobbi Bailey who said to him "Doyou know I'll put you in the street. You've been here longenough to know that we don't huddle up on the job whenwe're supposed to be working." According to Bailey theaforedescribed incident was related to a similar incidentwhich occurred in early September. Bailey testified that inearly September Cox and about four employees weregrouped together and talking instead of working. Shewaited an unspecified time and when the employees did notdisband she went over to the group and told Cox that hewas supposed to be working. Respondent-Employer assertsthat because of a lack of incoming work, makeshift workwas created for these employees, i.e., cleaning light bulbs.and when such work was made available, they were ex-pected to work. Bailey testified that several weeks later atabout 4:15 p.m. Cox and three other employees were stand-ing at the time clock. She admonished Cox, "This is thesecond time I've told you about grouping up when its worktime. If I catch you again, you're through. Do you under-stand?"3"I1 The original hearing closed on April 28, 1977."2 Respondent-Employer in its brief asserts that Cox was not credible be-cause inter alia his testimony was inconsistent with an affidavit which heb. October and Novsembecr lav Offs (Co.x)The record discloses that C'ox wore a union patch on hisshirt commencing October 1. A few days later on October6. he experienced the first of a number of layofls. Accordingto Respondent-IEmployer (Cox was laid off for lack of work.'The record reveals that from the inception of Cox's employ-ment with the Company in August 1969 until his transfer tothe tear-down department on November 23. 1976, Cox wasa warranty inspector in the (Copeland plant. The (opelandplant which services the Company's largest contract had a10-percent decline in receipts in September 1976 from thelevel of the preceding year. Notwithstanding the decline inreceipts the Company continued to employ employeeswhose regular assignments did not keep them busy the en-tire day in other work including the cleaning of' light fix-tures. Further, the Company purchased additional com-pressors to provide employees with work until the businessconditions improved. Maxey Cox was assertedly one ofthese employees. As a warranty inspector his duties con-sisted principally of inspecting Copeland compressors re-turned to the Company within 12 months of their purchase.The receipts in October and November were also less thanthey were the previous year. Respondent-Employer claimsthat Cox was laid off in October as a result of the foregoingdecline in business and because there were no in-warrantvcompressors for him to inspect. On the other hand the rec-ord discloses that prior to Cox's union activities wheneverhe did not have enough warranty work he was always givenother work to do. For example. from time to time he per-formed almost every job in the tear-down department. Fur-ther on several occasions on returning to work after a layoffhe discovered a substantial number of compressors alreadytorn down and ready for his inspection. Thus when he re-turned to work from layoff status on November 13 therewere 41 compressors backed up for his final inspection. Inthis regard it is significant to note that ('ox was only re-quired to inspect 25 compressors a day.Respondent-Employer argues additionally that other em-ployees besides Cox were laid off throughout this periodbecause of lack of work. In support thereof Plant Superin-tendent Hlames testified that other temporarily laid off em-ployees besides Cox missed an entire day. }However. oncross-examination Hames could not recall the name of anysuch employee. Further, the record reveals that of the 7days that Cox was laid off, he missed at least an entire dayon five such occasions. In contrast other employees laid offon those days missed only half' days or less." The recordpresented to the Board. It appears that from the portion of the affidavitrelied on by counsel for Respondent-Employer, the account therein indicatesthat Bailey spoke to Cox 2 minutes before, not after, he punched out. Coxapparently gave two affidavits, neither one is in evidence. Overall. I foundC'ox's demeanor was such that he was relating facts as best as he could recall.given the time lag and numerous other intervening events. Thus I found Coxto be a credible witness. In ans event, in the circumstances of this case I donot deem that the apparent inconsistency is material. It appears more signif-icant that there is no evidence tending to show that Bailey admonished anyof the other employees with whom Cox was allegedly speaking. Thus notingthat Cox had been employed by the Company for 8 years before this rela-tively minor incident occurred, his union activity, including membership onthe in-plant union committee, and as the record discloses, a "very good"worker, I find that Bobbi Bailey threatened Cox with discharge in violationof Sec. 8(A)(I) of the Act." See Resp.-Empl. Exh. 24216 OUt R WA','. INCdoes not disclose an l documlentary or credible evidencetending to show that any employee other than C'ox wastemporarily laid off for an entire day during any time mate-rial herein. In these circumstances noting that ('ox was firstlaid off within 5 days of his w earing a union patcht4on hisshirt: that no other employee in a voting unit consisting ofapproximately 250 employees was similarly laid off for atleast I entire day; that in the past whenever there was alack of warranty work. Cox was always assigned other du-ties. I find that these la oftis were discrirninators, and viola-tise of Section 8(a)(l) of the Act.c. Oclohbr 14 me1tn lintg tithl/ ( o\On October 14 Bobbi Bailey had ('ox summoneCd toHames' office. According to Bailey. she had been talking toHames when employees Sarah Rumsey appeared at Ilames'office and asked him whether he had informed Bailey thatC('ox wanted to see her. [lames told Rumsey that he hadn'tand Rumsev thereupon left. H-lames then assertedly toldBailex that ('ox wanted to see her to which she (Bailey)responded, "Well, I'll think about it." Bailey testified thatshe called her attorney and informed him that Cox wantedto see her. Her attorney assertedly advised Bailey to haveother people present because this might be a "set-up."However, IHames on cross-examination denied that hespoke to Bailey about meeting with C(ox on the same da,that the meeting took place. According to Hlames, he toldBailey I or 2 days earlier that he had talked to ('ox thenight before and that he (Hlames) believed that ('ox hadchanged his mind about the L;nion. lie claims that Baileydid not believe that ('ox had changed his mind. Whenasked further on cross-examination whether he (llamieshad asked Bailey about having a meeting (with C'ox), he.Hames, responded "I could have brought that up, yes.""'Cox credibly testified that Hames got him at his workstation and told him that Bobbi Bailey wanted to see him inthe office. When Cox got to the office, Bailey told him tohave a seat. In attendance were also William fHames andSupervisors Willard (Robbi) Robertson and Mike McGhee.Bailey told him that the Union had spread a lot of rumorsand that she wanted Cox to get straight on some facts. Shementioned that the Union has spread the rumor that she(Bailey) has handled the union situation wrong and that thestockholders were going to fire her. Bailes told ('ox "I wantto tell you I own the Company and I am the stockholders."Bailey then looked at Cox's union patch and said "Youknow, a player wears the uniform of his team." Bailey cor-roborates Cox's testimony that she, Bailey, related herbrother-in-law's union experience to him. Thus. Bailey tes-tified:My brother-in-law was a steel worker and followedthe union all over the United States, building bridgesM On October 14 Bobbi Baile) had Cox summoned to flames' office andcommented regarding his union patch. "You don't tear the uniform of ateam unless s.ou expect to pla? hall " the Octolher 14 incident which will bediscussed imore tulls immnediatel,, helos' re',eals mostl poilgnantl) Baoles shostility to ards the I nionit1 Noting the material inconsistencies in the testimoni otf Bailey andtlames and for reasons set toirth hbelos I reject Respondent-IEmplover's con-tention that Cox requested this meetingeveryw here they wanted him to go. He got hurt on thejob. lie didn't get workman's comp.: he didn't get anyhelp from them. And later on, he got so depressed heended up killing himself.I)uring the course of this meeting Bailey told Cox thatshe was disappointed in him, noting that he attended unionmeetings and commented on the fact that he was the thirdhighest paid employee in the plant. She pointed out, how-ever. that the Union did one good thing by getting him towork every dia. In this connection Robertson pointed outthat he worked in a union shop and they would not toleratehis attendance. Perhaps the most revealing statement BobbiBailey made with regard to her antiunion animus was thatif she was to go Out in a casket, there would be someone atthe C(ompans to carry on the same policies and just as de-termined [to keep the Union outl as she was. On cross-examination General Counsel questioned Bailey as to whatshe meant bx the use of the term "determined" and thefollowing serbhal exchange transpired:Q. What was it you were determined to do?A. To carry out our business without being shutdown without them firing them stockholders with-out them firing the supervisors like they stated theywould.Q. The ULnion firing the supervisors?A. TI hat's what the Union propaganda was thatcame through.Q. You were determined to run the place without aunion.A. Yes.Respondent-Employer argues in its brief that C('ox re-quested the meeting and the atmosphere therein was de-signed to appease Cox, not to coerce him. As previouslystated, I have rejected Respondent-Employer's assertionthat Cox requested the meeting. In this regard the recorddiscloses that Cox did the listening and not the talking.Thus, Robertson testified that Cox asked Bailey "Do youwant to see me." and then Bobbi Bailey had most of thefloor."l6Further, McGhee testified that "there was a lot ofdead time in there waiting on Maxey (Cox) to say some-thing." Exen Bailey testified that when she had Cox cometo the office "he sat down in the chair and hung his headdown and wouldn't say anything." The Respondent-Em-ployer asserts that Cox wanted this meeting to tell Baileythat he changed his mind about the Union. However. thisview is not supported by the credible evidence. In this con-nection it is noted that Cox was wearing his shirt with theunion patch on it at the October 14 meeting. I do not creditthe testimony of Respondent-Employer's witnesses thatCox claimed that by wearing the union patch it doesn'tfollow that he is in favor of the Union. With regard toRespondent-E mplos er's assertion that this meeting washeld to appease Cox. I am unpersuaded that the Companywould go to such great lengths when 2 weeks earlier. it36 Robertson's testimonx that (cox admitted to Bailes that he asked SarahRumse) t set tiup the meeting is not credited. h is noted that MctGheetestified that later Ihat lda3to satisS his oun curiosits he sought lout Cox tofind out how ('ox communicated to Bailes that he assertedls wanted themeeting217 I)E('ISIONS OF NATIONA I ABOR REL ATIONS BOARDthreatened to discharge him for talking to other employeesat the end of the workday.In reviewing the setting of the October 14 meeting it isnoted, inter alia, (1) that it wtas held in the plant superinten-dent's office, (2) that the owner and other top supervisorswere the only active participants, (3) that Bobbi Bailey ex-pressed her disappointment that Cox had attended unionmeetings and otherwise supported the Union, (4) that hisattendance record was discussed in a context suggestingthat he would not be permitted to work if' the Companybecame unionized, and (5) that Bobbi Bailey attributed thedeath of her brother-in-law to a union. I find that by con-ducting the Octohber 14 session as set forth above, BobbiBailey revealed severe hostility toward unions, and engagedin patently coercive acts in violation of Section 8(a)( ) ofthe Act.d. October 25 incidentOn October 25, Respondent-Emplover threatened to dis-charge Cox once again. On that occasion Bobbi Bailey andWilliam Hames discussed a final warning notice which Coxrefused to sign. Cox complained that he did not think it wasright for him to get a final warning notice when he had beenlate only once in over 2 months and told Bailey that hethought that she was trying to set him up for discharge. Sheresponded, "Maxey, when I get ready to get rid of you. I'lljust falsitf your records." She had ('ox' attendance recordswhich erroneously listed ('ox absent for October 6, 7 and12. when on those days he had actually been laid off. AfterHames confirmed that the attendance records were in error.Bailey told C'ox that she would not tolerate his inability toget to work on time again. According to Bailey a supervisorhad been covering up for Cox. Hames testified that beforethe Union campaign began Cox had averaged one latenessa week. It is undisputed that Cox had not received a finalwarning notice prior to this disputed incident. [fames alsotestified that Bailey acknowledged to Cox that since theUnion came on the scene his attendance had improved 1()0percent. It is noted that at the previous meeting in Ilames'office on October 14, Bobbi Bailey acknowledged that ('ox'attendance was improving. She repeated this observationon October 25. Notwithstanding the foregoing and afterlearning that ('ox' attendance records erroneously signifiedabsences, Bailey does not let the matter thereupon drop.but proceeds to threaten ('ox not to let it happen again. Iam not persuaded as Respondent-Employer asserts that thismeeting was held to "mollify" Cox. In these circumstances.I find that the October 25 incident was tantamount to athreat to discharge and violative of' Section 8(a})(1) of theAct.e. Cox' alleged unlalM/id tran.sferThe General Counsel asserts, that in addition to Respon-dent-Employer subjecting Cox to numerous discriminatorylayoffs, it discriminatorily transferred him on November 23from his position as warranty inspector to the tear downdepartment with a cut in pay from $4.95 to $4.16 an hour.As previously noted, Cox' duties as warranty inspectorprincipally involved inspecting Copeland compressors re-turned to the Company within 12 months of their purchase.Cox was trained in the position of' warranty inspector byJack Morgan. vice president and general manager of theCompany. Morgan is a graduate mechanical engineer andhis responsibilities include warranty administration. Therecord discloses that around the second week in November,Morgan attended a seminar given by the Copeland Corpo-ration (herein Copeland) for all remanufacturing depots inthis country and Canada. Respondent-Employer is the au-thorized remanufacturing depot for three manufacturers,Copeland, Carrier, and Dunham-Bush. With regard toCopeland. the Company is the depot for malfunctioningCopeland compressors in the southeast United States. TIheCopeland contract represents approximately half the dollarvolume of the Company's business. At the aforementionedseminar, Copeland representatives urged the remanufactur-ing depots to analyze compressors as they are disassembledrather than as had been the practice prior thereto, from awritten inspection report. For example C('ox, as warrantyinspector would examine Copeland compressors and recordworn out or defective parts utilizing such instruments as atest panel and an ohmmeter. However. Morgan had theresponsibility fbr determining the precise compressor fail-ure, whether it be faulty workmanship or a problem in thefield, based on the written inspection reports submitted by('ox. As a result of the emphasis placed by Copeland repre-sentatives on better analysis and in conformance with theirrecommendations,7Morgan decided to combine the war-ranty inspector's job with that of warranty analyst. Morgantestified that the knowledge Cox derived from his experi-ence as a warranty inspector was too limited in refrigerationand quality control to handle the new job combining analy-sis and inspection. Morgan also testified that the job of ana-lyst involved communicating with customers by correspon-dence and from time to time visits to variousjobsites, which('ox Awas not required to do as warranty inspector. CharlieBaine became the new warranty inspector for Copelandcompressors absorbing the job of inspection previously per-formed by ('ox. The record discloses that Baine has consid-erable experience in refrigeration and quality control. Hewas hired by the Company 3 years ago as a warranty ana-lyst assigned to inspect and analyze Dunham-Bush andCarrier defective compressors. I conclude that on the basisof experience and knowledge, that Baine was more quali-fied than Cox to handle the new job involving Copelandcompressors. With regard to the substantial cut in pay andtransfer to the tear-down department, the record revealsthat fronm time to time ('ox had performed every job in teardown, so that it does not appear unreasonable for the Com-pany to assign him to that department.sFurther. he wasgiven the same hoLurIl rate as the leadman, the highest inthe department. In these circumstances I am not convincedthat the General Counsel has established by a preponder-ance of the credible evidence that Cox was transferred totear down with a cut in salary for reasons violative of Sec-tion 8(a)( 1) and (3) of the Act. Accordingly. I shall dismissthis allegation."See Rsp .- nlpl. Ixh. 98' While it is noted that in the past when (Cox worked in tear down hereceised his inspector's rate of $4.95 an hour, it was always on a temporaryhbasis218 OUR WAY, INC.f. WJ"arnings anrd suspensionsThe General Counsel also asserts that Respondent-Em-ployer issued disciplinary warnings and 3-day suspensionsto Maxey Cox and fellow tear-down department employeeJoe Lewis Smith in violation of Section 8(a)(3) and (4) ofthe Act. Respondent-Employer contends that it took theaforesaid action against Cox and Smith because they' assert-edly were chiefly responsible for the inability of the tear-down department to meet its quota of disassembling 120compressors a day. As noted heretofore. Maxey Cox wastransferred to the tear-down department on November 23.His first job therein involved removing internal parts of thecompressor such as crankshafts and rods and setting theparts in a basket. Around the beginning of 1977 I)onLewallen, the immediate supervisor in tear down, assignedCox to the most physically demanding job in the depart-ment. removing external parts. In the past, and prior toCox's permanent transfer to tear down whenever he did nothave sufficient work as a warranty inspector and was free toassist in tear down, the supervisors kept him away fromexternal parts because he is slight of build"9and they wereafraid that he might hurt himself. Cox testified that MichaelCouch who formerly removed external parts on a regularbasis is about 6 feet 8 inches tall and over 200 pounds. Inorder to remove external parts such as valve plates andheads, the compressors, some of which weigh from 400 to500 pounds have to be flipped over. Joe Smith. unlike Cox,had not been transferred into tear down. but has been em-ployed therein since he first began working for the Com-pany 5 years ago. Approximately 4 years ago Bill Hamesmade him the leadman which position he has maintained.On June 30. 1977, Cox and Smith. who had been workingfor months prior thereto on external and internal parts re-spectively., received warning letters"because the depart-ment was not meeting its quota. On that occasion, near theend of the day, Bill Hames had Cox and Smith brought tothe office to see him. Mike McGhee wsas also present al-though the immediate supervisor Don Lewallen was not.Hlames told them that they were getting warning letters be-cause they were not reaching their quota. Cox and Smithwanted to know why they were the only employees'in thetear-down department so penalized. Hames responded thathe. McGhee. and Lewallen had been wxatching them, andall three couldn't be wrong. Cox explained that his air gunwas not functioning properly. and that he had trouble get-ting tools. Both Cox and Smith complained that there weretoo many large compressors42on the line and pointed outadditionally that they had not recently been working with afull crew. Smith also noted that a portion of his time hadbeen devoted to training another employee. Hames classi-fied the explanations as excuses and asked them to sign thewarning letters which they refused to do.The next incident occurred on Saturday. September 10.Near the end of the day Cox and Smith were called into theC('ix is approximatekl 5 feet, 7 inches tall and weighs around 140pounds.* See (i.( F.xh 3 764 There were approximately eight emplosees in the tear-dlown departmentincluding Cox and Smith42 The record reseals that the larger compressors take more time to disas-semble than the smaller modelsoffice where they met with Hames. McGhee and Lewallen.Hames told them that they would be getting a final warningletter and were suspended for 3 days because they had notattained the quota. Cox asked whether this was a new rule.Hames responded "Maxey (Cox) ain't no union in here, wemake the rules the wav we want them." Hames also com-plained that Cox and Smith were spending too much timenear the water fountain. Smith asked Hames to put a watercooler in tear down as he had in the tank room. Cox whohad a discussion earlier that day with L ewallen about thelow air pressure also pointed this out to Hames.43Hamestold them that he would have the final warning letters" forthem on Monday or they could wait until Thursday. whenthey returned from the suspension. He added "You can goto the Labor Board or do whatever you want." Cox andSmith returned to work from their suspension on Septem-ber 15. They discovered a brand new water cooler in thetear-down department. According to Hames, he installedthe water cooler to eliminate excuses for not getting the jobdone. Cox also noticed that another air gun had been in-stalled.Supervisor Lewallen on cross-examination testified thatCox was the most outspoken visible union advocate in theplant. When asked whether Bobbi Bailey (owner) made itclear that she didn't want a union Leewallen responded "shemade that clear to everyone including employees."4TLewal-len knew that Cox testified in support of the Union, becauseCox told him that he was going to the Labor Board andshowed him the subpoena. In addition, at the time he as-signed Cox to external parts. admittedly the most physicallydemanding job in the department," Lewallen knew aboutCox's union activities. Lewallen who had been the supervi-sor since February 1976 had never suspended any one elsein tear down. Further, Smith who has been employed intear down for over 5 years testified without contradictionthat he does not know of any tear down emplosee who hadbeen suspended for even I day. The record also reveals thatmany of the complaints expressed by Cox as impacting onproduction appear to be valid and corroborated by Respon-dent-[Fmployer's witnesses. Thus, Cox complained toHames on June 30 that there were too many large compres-43 A further problem hearing on prxoduction that day involved a locked-upcompressor. Smith was unable to remove a crankshaft therefrom After awhile, Grads Willis tried to help and finally Hames had to assist. The afore-named individuals collectively worked on the compressor for about 45 min-utes. Still further. tear down did not emplos a full crew as Mike Morales didnot work.See. G.C. Ixh. 45 Respondent-Emploser asserts that it was error to exclude testimonstrom Supervisor Ixuallen, offered soleh to prose that coemployees com-plained to him about the job performance of Cox and Smith Thus, it is clearthat the truth or falsitl of what these employees assertedly told lawallen isnot in issue, but merely that complaints were made. As Lewallen testifiedthat 3 or 4 employees complained to him about Cox and Smith. additionaltestimony by him in this regard would be essentially cumulative. Further, itis noted that Respondent-Employer did not offer to call any of these employ-ees as witnesses to corroborate Lewallen's testimony regarding the allegedcomplaints. Moreover, oni the basis of my observation of Lewallen, and not-ing that he was well schxooled regarding the (ompany's strong antiunionposture, I do not credit his lestimons that employees complained to himabout Cox and Smith. In view of the loregoing, I find no cogent basis todepart from ms original ruling and it is herebh reaffirmed" While I am convinced that Respondent-Employer unlawuulls assigned(ox to external parts. I find that it discriminatorils ignored the nature of thatjob when it held him largels responsible ofr the tear-down department'sinability to reach the dalls quota often enough.219 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsors on the line. It is noted that even Supervisor Lewallencomplained to Hames about the "excessive number of largepumps (compressors)" on the days the department failed toreach the 120 daily quota. Further, McGhee testified thaton June 21, 1977, when he assertedly had Cox and Smith inhis office to give them a verbal warning about production.they complained to him about the air pressure problem andhe agreed that it was a problem on hot days. While I do notcredit that such a meeting occurred,47McGhee's admissionthat the lack of air pressure was a valid complaint tends toadditionally corroborate Cox' testimony. Respondent-Em-ployer concedes that Cox and Smith are competent employ-ees, but argues that they did not perform as well as theyshould have.In sum it is noted inter alia that Respondent-Employer'sstrong antiunion animus was widely known by manage-ment and employees; Cox was viewed by his immediatesupervisor as the most outspoken visible union advocate, hewas competent; he had never been suspended before: noone other than Cox and Smith in the department were heldresponsible for the failings of the department and he hasestablished legitimate reasons for not attaining the quotaevery day. In these circumstances, and based on the entirerecord I find that Respondent-Employer by issuing warningnotices on June 30 and September 10 and suspending Coxfor 3 days violated Section 8(a)(3) and (4) of the Act.The record discloses that Joe Smith attended two or threeunion meetings. Smith testified that he saw Grady Owens atone of the union meetings. As previously noted Hames tes-tified that Owens told him what was going on at the unionmeetings and who attended. On or about November 5, theday after the election, at about 4:30 p.m. Smith was seatedin the Austin Avenue Buffet when Owens entered withHames. Smith credibly testified without contradiction thatOwens came over to him and called him a union lover. TheRespondent-Employer having at least knowledge of Smith'sattendance at union meetings made him a suitable candi-date to be linked with Cox, the major target for furtherreprisals. In this regard it is noted that there is no evidencetending to show that any other employee in tear down ei-ther supported the Union or attended union meetings. Fur-ther the record reveals that Smith. an admittedly competentemployee, had never received a written warning prior toJune 30 in apparently 5 stable years of employment withthe Company. He has been a leadman for the past 4 yearsand even his immediate supervisor Lewallen who com-plained about his production4sdid not do anything to47 According to McGhee a "verbal warning" is memorialized and placedin the personnel files of the individual, and this was done in connection withthe June 21, 1977, warning, against Cox and Smith. Yet, the warning noticeswere not produced. Further, their immediate supervisor, Lewallen, who wasassertedly advised of all this did not attend, nor did he testify about it.48 The Respondent-Employer relies heavily on its documentary evidencetending to show that the production quota was not met on certain days. I donot find however, that these records establish that Cox or Smith either in-dividually or collectively were responsible for the inability of the tear-downdepartment to meet its quota. The record disclosed a number of other factorsthat would cause production to fall off. Thus L.ewallen testified that therewas an employee turnover problem during the summer months and newemployees had to be trained. He also testified that he would wait from I to2 hours before he would look for a replacement for an employee who did notreport for work on a given day and on some days a replacement was notavailable. The record reveals other problems with tools and air pressure thatwould also appear to have an impact on production. See, e.g., .nmericanManufacturing .ssociates. Inc.. 234 NLRB 675, fn. 5 (1978).change Smith's leadman status. It is also noted that no onein the tear-down department prior to September 10 hadever been suspended. In these circumstances and based onthe entire record I find that the warning notices and 3-daysuspension given to Smith violated Section 8(a)(3) of theAct.2. Rebecca DunlapRebecca Dunlap has been working for the Companysince February 1973. She was hired to clean offices, rest-rooms, and other areas as assigned. In addition she ranmany personal errands for Bobbi Bailey and her sister Au-drey Morgan including getting their lunch, going to the drycleaner, taking the dog to the veterinarian, and purchasinggroceries. Further, at times when Bailey's maid was un-available, Dunlap would clean her home. Some of thiscleaning work was at parties given by Bailey at her homeafter company hours. Prior to the union campaign. Dunlapdid not do any production work. Around the latter part ofSeptember. Bailey told Dunlap that after she was finishedwith cleaning the restrooms and office she was to work withJohn Smith in the stator shop clipping papers off copperwires for the rest of the day. Thereafter she was assigned todo production work afternoons at the Carrier plant, whileshe continued to clean the restrooms in the morning. In theCarrier plant she separated bolts and worked on valveplates. Still later she was assigned to the parts room tomake serial plates. On Monday. November 8, a few daysafter the Board-conducted election, Plant Manager CharlieAskham told her that he knew that she had been shiftedaround a lot, but that she was to see Irwin Fisk at thecompany Krog Street plant to do her regular cleaning andwhatever else Fisk wanted her to do. After Dunlap finishedher cleaning work Fisk instructed her to pick up some sta-tors and put them on a pallet. After Dunlap lifted threestators she complained to Fisk that the stators were tooheavy and requested a transfer. Later she was transferredback to the Elizabeth street plant to sand valve plates.The General Counsel alleges that Rebecca Dunlap wasassigned more onerous duties after the union campaign forreasons violative of Section 8(a)(3) of the Act. In this con-nection it is asserted that Bobbi Bailey accused Dunlap ofbeing the leader of the Union on August 18 and September1. On the other hand the Respondent-Employer in its briefargues that Dunlap was assigned these other tasks becauseshe "simply did not have enough work to keep her busy."For reasons stated previously49I have rejected the testi-mony asserting that Bailey told Dunlap that she heard thatshe was the leader of the Union. However, the record re-veals that Dunlap engaged in some union activity includingthe signing of a union card on August 18. Further, refer-ences were made regarding the Union in discussions be-tween Dunlap and Bailey. Thus Bailey testified that Dun-lap told her on or about August 23 that she thought thather son Albert Harp was fired because of his union activi-ties. Bailey also testified that Sarah Rumsey told her inSeptember that Dunlap was spreading rumors about her allover the union hall. When Bailey confronted Dunlap aboutthe rumors, Dunlap replied "somebody told you I had been49See ln. 14 abose.220 OUR WAY, INC.messing with the Union." As previously noted, later thatmonth Bailey first assigned production work to Dunlap.Based on the foregoing and the record as a whole notingparticularly that Dunlap performed essentially clean upwork and was entrusted with a wide range of personalchores on behalf of the owner and her sister for approxi-mately 3-1/2 years, I find that the change of assignments tomore onerous production work only after the union cam-paign started was discriminatory and violative of Section8(a)(3) of the Act.a. Plant closuresNovember 5Counsel for the General Counsel contends that Respon-dent-Employer, unable to accept that the Union won theelection on November 4, "swiftly retaliated by closing itsplant on November 5." On the other hand, Counsel for theRespondent-Employer contends that Bobbi Bailey, Pres-ident of the Company, determined that in the interest of thesafety of all concerned, the plant would be closed, the nextday, Friday, to permit emotions to subside over the 3-dayweekend. According to Respondent-Employer, a brief"cooling off' period was in order because there had been amultitude of threats of physical violence to employees andsupervisors for several weeks up to and including the day ofthe election, culminating in a fight involving approximately20 employees following the election. In contrast, the Gen-eral Counsel describes the conditions which prevailed onelection day as resembling a high school rally rather than ariot. While the credited evidence does not support the Re-spondent-Employer's contention that there were wide-spread threats of physical violence during the election pe-riod,50this by itself does not establish that the cessation ofoperations for so brief an interval (I day) was discrimina-torily motivated. It is noted that the election was hotly con-tested with active employee participation both on behalf ofand against the Union. Further the record discloses thatthere was a good deal of commotion after the election in-cluding an election-related fist fight involving approxi-mately 20 employees. In these circumstances I am not con-vinced that Bobbi Bailey's concern for the safety of allinvolved was frivolous. Moreover the election was closewith determinative challenges producing an inconclusiveresult. In this regard, it is particularly significant to notethat all employees including those who voted against theUnion, with the exception of the deployment of a few indi-viduals for security reasons, were laid off and not paid forthe I day. This further militates against a finding thatBobbi Bailey closed the plant for discriminatory or anti-union reasons. In view of the foregoing and the entire rec-ord I am not persuaded that the General Counsel has estab-lished by a preponderance of the credible evidence that theasserted reason for the shutdown is pretextual. Accordingly.I shall dismiss this allegation." See discussion on alleged union misconduct and objections to the elec-tion inra.b. November 8 through November 12 (carrier plant)The counsel for the General Counsel alleges further thatas a result of the Union's victory in the election. Respon-dent-Employer continued its act of retaliation by closing itsCarrier plant from November 8 through 12. The record dis-closes that on Monday November 8, Bobbi Bailey looked ather mail for the past week and included therein was a qual-ity audit report by the Carrier Corporation reflecting thatcompany's findings of its recent inspection of Respondent-Employer's Carrier plant. As noted previously, the CarrierCorporation is one of three major refrigeration compressormanufacturers serviced by Respondent-Employer. BobbiBailey immediately inspected the Company's Carrier plantand verified that the conditions therein were unclean andunsafe as stated in the audit report. She summoned herbrother, Roy Bailey and instructed him to shut down theCarrier plant and select as many employees as needed toget the plant cleaned up and operational by that Wednes-day. The record discloses that the cleanup project took theentire week. While the record also discloses that none of theprevious cleanups in the Carrier plant took an entire week,the uncontroverted testimony reveals that it took longer thistime because the plant had never before been in such a stateof disrepair.The General Counsel argues that it is inconceivable thatBobbi Bailey as president of Respondent-Employer wouldignore a letter from one of its major accounts (Carrier Cor-poration) for a period of a week. While in a normal settingthe General Counsel's argument would not be withoutsome appeal, I find that in the circumstances of this case, aI-week lag in reading important company mail does notappear unreasonable. In this regard, it is noted that BobbiBailey was intimately involved at every stage of vigorouselection campaign which was rapidly approaching its finallap. Thus the notion that Bobbi Bailey would put off read-ing mail and reshifting priorities temporarily to concentrateon electioneering for the final days of the election perioddoes not appear implausible. In view of the foregoing andthe entire record I find that a preponderance of the credibleevidence does not support the allegation that the Carrierplant was shut down for discriminatory reasons in violationof Section 8(a)(3) of the Act. Accordingly, I shall dismissthis allegation.c. Discharges(1) Virginia HuffVirginia Huff was first employed by the Company in No-vember 1974 and left for personal reasons sometime aroundthe summer of 1975. She was rehired on January 7. 1976.and her first job involved building valve plates. She workedon valve plates for a period of 4 to 6 months when shedeveloped an allergy which resulted in her transfer to oilpumps. Her allergy did not clear up and after being exam-ined by the company doctor and dermatologist she was as-signed to "wire up on the back line" which did not involveas much oil or solution. On July 26 she signed a unioncard.5Huff was a principal union supporter and obtained" G.C xh 2(e).221 DECISIONS OF NATIONAL LABOR RELATIONS BOARDapproximately 20 signed union cards from other employees.She also became an active member of the in-plant unionorganizing committee and attended numerous union meet-ings. On or about August 25 she was assigned to wire up thebig compressors with Sarah Rumsey who had already beenworking on that job. On September 7, Huff had her firstconversation with Bobbi Bailey in the plant. Huff had goneover to another work station in the same department toborrow a squirt gun to oil gaskets when Bailey told Huffthat she wanted her to stay in her work area. The next timeBailey spoke to Huff' was on September 14, about 10 min-utes after the 10 o'clock break. On that occasion Huff wasin the process of preparing to resume her duties when Glo-ria Sinclair engaged her in a conversation about gettingready for Christmas. As Huff started to turn around shenoticed Bobbi Bailey rapidly advancing in her directionand then stop immediately in front of her. Bailey exclaimed"lf ou talk again after break, you're gone." Bailey assertsthat she did not say anything to Sinclair because Sinclairwas working at that time. On September 23 Huff startedwearing a union patch on her sweater at work. On Septem-ber 30 she called in sick and told her immediate supervisorRobbi Robertson that she would not be able to work thatday. Robertson, departing from the company policy of re-quiring a doctor's statement fbr an employee absent 3 ormore days, demanded such doctor's statement after only Iday's absence.' Robertson testified that he was certainabout Huff's union activities when she began to work withSarah Rumsey, whereas prior thereto he merely suspectedthat she supported the Union. Sarah Rumsey, a companywitness in the related objections case had the following rel-evant exchange with the Union's attorney:Q. Isn't it true that your job duty in this electioncampaign was to go back and forth and try to find outas much as you could about this union and to take itback to Miss Bailey?A. That wasn't my job. I did, but it wasn't my job.It was my responsibility to my company, to my em-ployers, but I was not asked by no one to do it. I did iton my own.Q. Once you learned about the Union, what madeyou report it to Miss Bailey?A. Because I thought it was my duty as an em-ployee to report it. I didn't only report it to Miss Bai-ley, I reported it to Mr. Hames, my supervisor. too.You don't have to report anything to Miss Bailey. Sheknows everything that's going on anyway.Iluff returned to work on October I and presented a doc-tor's statement as she had been asked to do. Around 1:30p.m. Robertson told her that commencing Monday, Octo-ber 4 she would be working on the K-model line. On Octo-ber 4 Huff was experiencing difficulties working with the K-models because she first had training on that job that morn-ing and some of the parts had not been ordered. Sometimebetween I p.m. and 2 p.m. Bobbi Bailey told Huff who hada cigarette in a glass ashtray on top of a compressor thatshe did not want her to put an ashtray on her compressoragain. Bailey then threw the ashtray in the trash can. Ac-!2 F:or reasons previously discussed. I have found that Respondent-Em-ploier by conditioning HufFs return to work on a doctor's statement afteronls I day's absence, violated Sec 8(a)( I) of the Actcording to Bailey she took the glass ashtray into BillHames' office and replaced it with a metal ashtray and putit on the shelf near Huff. Bailey testified that she told Huff,"use this ashtray" and as she turned to walk through theplant, Huff assertedly said "bitch."" Bailey continued onher way out of the plant to the office and had Huff's termi-nation check prepared. About 2 hours later Bailey had Huffbrought to the office wherein she (Bailey) told Huff "I'vetaken a lot of things but I won't have any obscene re-marks." Huff asked her what she was referring to. Baileyresponded that she did not want to discuss it further andgave Huff her termination check.The Respondent-Employer argues that Huff after havingbeen reprimanded for violating a rule, to wit, not to putashtrays on top of compressors, displayed blatent disrespectby assertedly calling the company president a "bitch"thereby furnishing good cause for the discharge. I concludeotherwise. The record reveals that Huff was at all timesmaterial a principal union supporter, and the Company hadknowledge thereof. The record further reveals that the Re-spondent-Employer harassed Huff by requiring a doctor'snote for I day's absence and reprimanding her for talking.54It is noted that Huff was told not to talk to other employeesfor the first time only after the union campaign began. Onthe other hand Supervisor Robertson testified that her co-worker Sarah Rumsey "is quite a talker and she will talk toanybody that will stand there." Yet there is no testimonytending to show that Bobbi Bailey ever cautioned SarahRumsey to stop interfering with other employees. With re-gard to the asserted use of the term "bitch," it appears thatthis term was rather commonplace among Respondent-Em-ployer's employees. Thus Supervisor Robertson testifiedthat it was not unusual in his area to hear such expression.In fact he testified that he's heard a lot more colorful ex-pressions. It is well recognized that "[a]lthough an employerhas a right to discharge an employee for profane and insub-ordinate conduct, the mere existence of a justifiable groundfor discharge is no defense if it is a pretext and not themoving cause."" In the totality of the circumstances of' theinstant case, I find that Respondent-Employer discharged5 "Gloria Sinclair testified on behalf of the Company that she witnessed theincident and heard Huff say in reference to Bailey "that bitch." Sinclairtestified that she first revealed that she heard what Huff had called Baileyafter the trial started. However, her account and the version provided byBailey as to how Sinclair revealed this information to Bailev differ materi-ally. According to Bailey, her sister, Mrs. Morgan. told Sinclair that Huffalleged that she (Sinclair) disrupted Huff rather that the reverse situation. Atthis point Bailey asserts that Sinclair responded "well, that's not true. An-other thing, Miss Bailey, I don't know how you kept your cool that day whenyou fired her ... if she called me a bitch, I couldn't have been that cool."Bailey asserts that the above statement was made the day before Sinclairtestified and that is when she, (Bailey) learned that Sinclair heard the re-mark. According to Sinclair. Bailey came over to her and asked whether she(Sinclair) recalled the incident involving the ashtray and whether she heardwhat Huff called her to which Sinclair responded affirmatively. On cross-examination, Sinclair appeared very evasive regarding her conversation withBailey and it was necessary to instruct her to be more responsive. It is alsonoted that Sinclair, contrary to Bailey, testified that Huff used a metal ash-tray. I do not credit her testimony in any matenal respect. Further, on thebasis of my observation oif the witnesses, I credit Huft's denial that she madethe disputed remark"' However, I am not convinced that a preponderance of the credible evi-dence has established that Huff was assigned more onerous jobs. Accord-ingly, this portion of the allegation shall be dismissed." Gulj: Wandei (Corp.. 233 Nt.RB 772 (1977).222 Huff for pretextual reasons in violation of Section 8(a)(3) ofthe Act.(2) Jerry WilliamsJerry Williams had been employed by the Company in itsCarrier tear-down department for approximately 3-1/2years at the time of his discharge on September 10. Therecord reveals that Williams was an active union supporterand a member of its in-plant organizing committee. On July26, he signed a union authorization card and obtained ap-proximately 35 additional signed union cards from otheremployees. He also attended numerous union meetings andas noted previously on one such occasion in August, heobserved Plant Superintendent Bill Hames and GradyOwens engaged in surveillance. Further, at two or threeunion meetings he observed James Rollins. previously de-termined herein to be a supervisor and/or agent of Respon-dent-Employer in attendance.6Williams credibly testifiedthat around the 2nd or 3rd week in August, his SupervisorCharles Baine called him into his office for a talk. Bainecomplimented Williams, who is black on his work andstated that it would be a good policy to have a black lead-man in the department. He then questioned Williams on hisfeelings regarding the Union. Williams responded that hewas for anything that would be beneficial for him. Bainenoted that Williams had good potential, was smart andcould advance with the Company. Thus Baine stated "Youlisten to the right people instead of listening to an outsiderand I'll put you in a position that you can make more mon-ey and move up also." Shortly thereafter Williams was as-signed and trained on a wider range of jobs. Baine toldWilliams that he was doing a good job and for his furtheradvancement promised to give him an opportunity to dem-onstrate whether he could operate a new machine called thelarge boring bar. On September 10, Williams learned fromleadman Ronnie Henry that Baine was working in anotherarea of the plant. Thereupon Williams related the promiseBaine made about giving him the chance to work on thelarge boring machine. Henry looked into the matter andlater the same day he told Williams that Bobbi Baileywanted to see him in the office. Williams repeated for Bai-ley what he told Henry earlier in the day. Bailey remarkedthat there is "no wayv" that Baine could make such a deci-sion. During the course of the conversation Bailey askedWilliams how he felt toward the Company and why he toldHenry to look for a replacement for him. Williams ex-plained that as a family man, earning $3.95 an hour andwith no insurance or other benefits he wasn't going to makethe Company his home. Bailey countered that if he wouldnot make the Company his home, this day would be hislast. It is undisputed that Williams responded that hewasn't quitting. Williams credibly testified that he askedBailey. "You mean I'm fired?" and she answered, "Ex-actly." Bailey had Williams go to the personnel office withher for his termination check. The Respondent-Employerasserts that Williams quit, and was not discharged. It alsodenies knowledge that Williams engaged in union activity." It is noted that Maxes Cox credibly testified without contradiction thatRollins confessed to him that Audres Morgan sent him and other employeesto union meetings.OUR WAY, INCAs noted above Williams was engaged in substantial unionactivity including membership on the in-plant organizingcommittee. Additionally. and for reasons previously dis-cussed, I have found that Respondent-Employer engaged inwidespread surveillance including Baine's efforts to enlistemployee Hazelwood in such unlawful undertakings. In thisconnection, it is noted that I have previously rejectedBaine's testimony and accordingly do not credit his denialthat he discussed the Union with Williams or that he knewof Williams' union activities. With regard to whether Wil-liams quit or was discharged, I find that when Bailey re-marked to Williams that this would be his last day if hewouldn't make the Company his home it was tantamountto an implied, if not direct threat to fire him in violation ofSection 8(a)(l) of the Act." In an' event when Williamsasked her whether her statement meant that he was fired,she responded affirmatively. In these circumstances, notingadditionally Bobbi Bailey's strong antiunion animus. I findthat Respondent-Employer discharged Jerry' Williams inviolation of Section 8(a)( I) and (3) of the Act.(3) James EllefsenJames Ellefsen had worked for the C'ompany just over 2years at the time of his discharge on October 4. He workedas a shipping and receiving clerk under the immediate su-pervision of Dot Brown. On August 10. Ellefsen signed aunion card. As discussed previously.the same morningBrown asked him if he knew anything about the 'nion'sattempt to organize and instructed him to keep her in-formed of such union matters. In addition Ellefsen crediblytestified without contradiction that on another occasionBrown told Ellefsen that "if they tried to bring the U nioninto Our Way that Miss Bailey would close the doors andthere wouldn't be any place for anyone to work."'I Further.Ellefsen credibly testified that James Rollins questionedhim a few days before his discharge as to where he was theprevious evening noting that Bill Hames and Ros Baileyspotted his car at the Mark Inn on Moreland Avenue. theunion meeting place. Respondent-Employer contends that"[b]ecause Rollins had already seen Ellefsen's automobileat the Mark Inn, this 'interrogation' was meant to serve nouseful purpose except to joke with Ellefsen." I find howeverthat what occurred only a few' days later strongly militatesagainst Respondent-Employer's assertion that the "interro-gation" amounted to no more than Rollins merely jokingwith a good friend. Thus 3 day's after the disputed interro-gation, Rollins disclosed to Bobbi Bailey that Ellefsen wasassertedly bothering employee Ray Angeles about signing aunion card. Bobbi Bailey testified that this event precipi-tated Ellefsen's discharge. Ellefsen credibly testified that onOctober 4 Bobbi Bailey came over while he was operatinghis forklift and remarked "you've been interfering with oneof my employees. I pay him to work and you to work. I'mnot paying you any more," and then handed him his termi-nation check. Ellefsen asked "If you'll tell me what I did orwho I interfered with." Bailey responded "no. I don't have"5See, eg., Barnes and Nolei Bo,Aor,e. Inc. 233 NIRB 1326 i1977)'8 I find that Brown's statement is an unlawful threat i) close the plant andan additional violation iof Sec 8t(aH 1) of the Act See \ iMarh Iurniture (' i-pan,, In, 230 N.RB 580 (1977).223 DECISIONS OF NATIONAL LABOR RELAIIONS BOARDto tell you that." According to Bailey, after Rollins in-formed her about Ellefsen she got confirmation thereonfrom Angeles. I deem it significant to note that Bobbi Bai-ley never gave Ellefsen an opportunity to give his version ofwhat occurred. It appears that Bailey didn't want to beconfused with the facts as she was determined to rid herselfof still another union supporter. If she had, she would havelearned that on the previous Friday. 3 days before the dis-charge, Angeles was at the water fountain in Ellefsen's areain the warehouse sometime during the 2:30 p.m. and 2:40p.m. break. On that occasion Ellefsen asked Angeles whathe thought about the Union and whether anyone asked himto sign a union card to which Angeles responded that hedidn't think unions were any good and not worth signing upfor. The entire conversation lasted about 45 seconds. BobbiBailey could not recall a single instance in the past fewyears where she personally had discharged an employee forinterfering with other employees prior to the Union cam-paign, although she asserts that it had happened. However,as I have found Bailey not to be a reliable witness, and inthe absence of any documentary evidence, I conclude thatEllefsen received disparate treatment. In view of the forego-ing, and noting that Ellefsen engaged in union activity andRespondent-Employer had knowledge thereof combinedwith its strong antiunion animus, I find that on the basis ofthe credited evidence, James Ellefsen was discharged in vio-lation of Section 8(a)(3).(4) Albert HarpAlbert Harp worked for the Company for approximately3-1/2 months from May 11, 1976, to August 24, 1976. atwhich time he was discharged. Rebecca Dunlap. previouslyfound herein to have experienced discrimination in viola-tion of Section 8(a)(3), is Albert Harp's mother. Sometimein early May 1976 Dunlap urged Bobbi Bailey to hire herson and notwithstanding Bailey's general misgivings aboutemploying relatives, Harp was hired. The General Counselcontends that Harp's discharge was not only designed to ridRespondent-Employer of another union supporter but mo-tivated by a desire to restrain Rebecca Dunlap, believed tobe the leader of the Union, from exercising her Section 7rights. Respondent-Employer contends that it dischargedHarp because his attendance was poor, he was not receptiveto training, and his work was otherwise unsatisfactory.The credited evidence discloses that Harp showed littleinterest in learning, and was a slow worker. He was movedby Roy Bailey, plant manager at the Krog street locationfrom job to job to find work suitable for him. His first jobinvolved cleaning tanks. Roy Bailey testified that "Harpwouldn't apply himself and didn't try to keep productionup and do his job; [h]e wandered off too many times." Harpwas taken off the tank job after 2 weeks, and then trainedby Roy Bailey on buffing valve plates. Roy Bailey, againnot satisfied with Harp's lack of production, took him offvalve plates and assigned him to a job involving compressorreconditioning under the tutelage of long-time employeeWillie Caldwell. According to Caldwell, Harp was inatten-tive, and characterized his work as unsatisfactory. Harp'slack of initiative and other deficiencies in part were re-corded in the Company's 30- and 60-day review forms cus-tomnarily used for probationary employees.9 Harp's workcontinued to deteriorate and in his 90-dav review report,completed by Roy Bailey on August 9, he was evaluated asunsatisfactory in such categories as quantity, quality. andinitiative.0' Roy Bailey had determined to terminate Harpbut was persuaded by his sister, Bobbi Bailey, to give himanother chance because he was only 18 years old.In addition to Roy Bailey talking to Harp from time totime about his inability to maintain production. he alsospoke to him about his poor attendance. On August 22 RoyBailey again spoke to Harp about his attendance and poorwork. Harp did not report for work the next day and onAugust 24. the end of the pay period he was discharged.6'Roy Bailey completed Harp's termination of employmentform and specified unsatisfactory work and attendance asthe reasons for the discharge."I he record reveals that Harp signed a union authoriza-tion card in the Company restroom after the close of theworkday, about I week before he was discharged. There isno evidence tending to show that he attended union meet-ings or otherwise engaged in union activity. Further there isno evidence tending to show that Respondent-Employerhad knowledge that Harp supported the Union. With re-gard to General Counsel's assertion that Respondent-Em-ployer's primary target was Harp's mother. Rebecca I)un-lap. I have previously rejected the notion that Respondent-I mplover believed that Rebecca Dunlap was the leader ofthe Union. Ihus I am not persuaded that Harp was dis-charged to restrain his mother from exercising her Section 7rights. In sum. I find that Harp was not discharged in viola-tion of Section 8(a)(3) of the Act but rather for legitimatereasons, to wit, poor work and attendance. Accordingly, Ishall dismiss this allegation.(5) Benny HighBenny High worked for the Company in its Carrier de-partment from the commencement of his employment onJanuary 14. 1976. until his discharge on December 17, 1976.During the first few months of his employment he workedas a buffer and then was transferred to work on the tanks.The big tank contained a solution that removed rust, paint,dirt, and grease from compressors and the small tank con-tained acid. Respondent-Employer asserts that it has al-ways been mandatory for employees in the tank area towear face shields properly and it discharged High for as-sertedly disregarding said safety rule. The General Counselon the other hand contends that Respondent-Employer'sasserted reason for the discharge is pretextual and that thereal reason was his active and visible support for the Union." See Resp. Exhs. 18 and 19.60 See Resp. Exh. 10. Plant Manager Bailey added thereon "after discuss-ing his work, his [Harp's] attitude hasn't changed."61 While Harp concedes that he received a written warning for latenessabout I month before he was discharged, he denies that anyone complainedabout his work. I do not credit his denial. In another area reflecting oncredibility, Harp testified that Bailey delivered a speech to the entire plantand assertedly told the employees that she would fire anyone involved withthe Union. It is noted that the General Counsel paraded a score of witnesses,and no one offered corroborative testimony. On the basis of the foregoingand my observation of Harp as a witness, I find that his testimony is unreli-able61 See Resp. Exh I1.224 OUR VWAY, INC.In this regard the record reveals that High signed a unioncard, attended union meetings, and was a member of the in-plant union committee. Further, on or about September I.approximately 2 months before the Board-conducted elec-tion, High began wearing a union patch at work and theCompany had knowledge thereof. Thus Charles Baine. whodischarged High, admitted that he observed High wearinghis union patch before the election.On or about November 8, and 4 days after the Board-conducted election Bobbi Bailey questioned High on wherehe had his safety equipment. He told her that for months hehad been trying to get safety equipment without successand stopped asking for it. She then asked Tom Nesbitt. thenext man on the line about the safety equipment and hegave the same response as High. Bobbi Bailey then got anddistributed falce shields to the tank men, and goggles tosome of the other employees. Early on the morning of De-cember 17. the day High was discharged, he was summonedto the office and was told by Claude Rhea, his supervisor,that he, Rhea. was not satisfied with the amount of produc-tion put forth by High. High testified without contradictionthat his work had never been criticized for lack of produc-tion prior thereto and he had received only one writtenwarning for tardiness. High denied that he had not been"putting out" on the job and told Rhea that it he didn'tbelieve him to put him somewhere else or to fire him. Rheaalso noted that a lot of the employees weren't wearing facemasks. Charles Baine. High's previous supervisor was alsoin the office at that time and added something about OSHArequirements and fines for not wearing face shields. Hightold them that he hadn't gotten over his severe cold whichforced him to miss work the previous Tuesday and askedfor goggles rather than a face mask, because he had diffi-culty breathing. He was not given the goggles and told to goback to work. Sometime before noon, that day., Bobbi Bai-ley told Baine that the employees on the tanks either didnot have their face shields on, or were not wearing themproperly. Baine told her that he and Claude Rhea earlierthat morning spoke to Benny High about not keeping onhis face shield. Bailey then related that she had just talkedto High "in particular" about the face shield and instructedBaine "if he [High] does it one more time today. get him offmy payroll." (Emphasis added). About 2 p.m. that dayBaine had High go with him to the personnel office and toldhim that he had already been warned that morning aboutwearing his face shield and that he had observed him withhis shield off for over 10 minutes. High claims that he hadthe mask (shield) on but that he flipped his mask up inorder to determine whether there was any rust on the com-pressor heads. He repeated what he said earlier that morn-ing about the need for him to be permitted to wear gogglesbut Baine would not accept any explanation and handedHigh a termination check. Baine testified that he did nothave cause for doubting that High had difficulty breathingbecause of his cold when wearing the face mask but did nottake it into consideration. The General Counsel contendsthat High was not allowed to wear goggles in the hope that.at some time during the day, he would lift his face mask toenable him to breathe more easily and thereby enable Re-spondent-Employer to discharge him. With regard towhether employees on the tanks had worn goggles in thepast Baine testified that the previous June he had issuedgoggles to employees because the Company had a problemgetting face shields from the vendor. Further, when BobbiBailey was asked whether employees working on the tankshad worn goggles in the past she responded "There mighthave been occasions when they didn't have a face shield."In further support of General Counsel's position that Re-spondent-Employer was looking to rid itself of High, heargues that the discharge of High could have been avoidedby simply allowing the buffer operator to work the tanksand allowing High to work the buffer. As previously noted.High had worked as a buffer, and the record discloses thatthe buffer had worked on the tanks. On the other hand asnoted above Respondent-Employer argues that employeeshave always been required to wear face shields. In this re-gard Bobbi Baile, testified that she would permit gogglesonly in a dire emergency. and she would not include lHigh'sbreathing problem in that category. Respondent-Employerin its brief contends that "[t]his requirement [wearing faceshields] has been consistently applied and ol/i/orm/l en-fi)rced/lir man' y'ears. " (Emphasis supplied.) While the rec-ord discloses that the Company has for many years pro-mulgated and maintained rules regarding safetyequipment." it does not tend to support the assertion thatsaid rules have been uniformly enforced. Thus there is noevidence tending to show that any other employee had beendischarged for violating these safety rules or otherwise dis-ciplined. In this regard it is noted that Bobbi Bailev testifiedthat on the same dax that High was discharged she ob-served four of five employees in the tank area either notwearing a face shield or wearing it improperly. While Bai-ley asserts that she spoke to each of these employees in-dividulally, there is no evidence tending to show that ans ofthem got as much as a written reprimand. Further Baineconcedes that he told Nathaniel Hogan, High's coemployeeon the tanks on more than one occasion about not wearinghis shield properly. Bailey also spoke to Hogan about thesame problem the day High was discharged. Still further,High credibly testified without contradiction that Hoganseldom wore his face shield and when he did he did notwear his shield properly. Notwithstanding the foregoing.there is no evidence tending to show that Hogan was disci-plined or ever received a written reprimand. In these cir-cumstances, the record is quite convincing that High suf-fered disparate treatment.MThe Respondent-Employer argues that it was justified ininsisting that High wear his face shield for the additionalreason that he had previously injured himself on the job onfive occasions and at times he received medical attention.While this is worthy of consideration. it is also noted that atthe time of the discharge, High was working on the smalltank and none of his injuries resulted from working on thesmall tank. It appears that only the large tank contained asolution capable of causing burns. Further, the nature ofh See Resp -Empl Exh. 20." Respondent-EFmpioer asserts in its brief that High did not suffer anydisparity in treatment because Hogan also assertedly filed a charge the sametime as High alleging a discriminator) layoff (G.C. Exh I (x)). It is notedthat Respondent-Employer erroneouslt asserts that Hogan filed the chargewshen the exhibit discloses that it was the Union. Further, the charge dis-closes that Hogan is but one of twelve individuals named therein Still fur-ther, and most important is that the record discloses that High, unlike hoganwas a principal unilon supporter225 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe injuries that High suffered did not involve the face hutother parts of the body including a contusion to the smallfinger of his right hand. Thus a face shield would not haveprevented any of the aforementioned injuries. However, theimportance of wearing a face shield or other appropriatesafety equipment is not herein challenged, but ratherwhether Respondent-Employer would have dischargedHigh at the time that it did, had he not actively and overtlysupported the Union. With due consideration to the factorssupporting a justifiable discharge, and those militatingagainst it, on balance, I am persuaded by a preponderanceof the credible evidence that High would not have beendischarged but for his union activity. Accordingly, I findthat Benny High was discharged in violation of Section8(a)(3) of the Act.(6) Larry Grier, Fred Langston, and Johnny ColeThe discharges of Larry Grier, Fred Langston, andJohnny Cole occurred under similar circumstances and willbe treated together. Grier and Langston were discharged atthe same time on October 12 and Cole, I day later. Each ofthem had been terminated by Bobbi Bailey for assertedlyharassing employees and interfering with production."The record discloses that each of these alleged discrimi-natees actively and overtly supported the Union. Each ofthem had signed a union card, obtained union cards fromother employees, attended union meetings and wore unionpatches at work. Grier wore his union patch regularly forabout 2 weeks. Langston for I week, and Cole tobr 2 daysbefore they were terminated.Grier was employed by the Company from October 5.1973, until his discharge on October 12. 1976, and for thatperiod was under the supervision of James Bauknight.On an occasion in September 1976. Bauknight calledGrier into his office and asked him what he knew about theUnion and questioned him about his feelings toward theUnion. Bauknight concedes that he called Grier away fromhis work station to talk to him about the Union in his office.Thus Bauknight testified, "Well, I called Mr. Grier in and Iasked him, I said 'Larry, I understand they are trying toorganize a union out here.' and I said 'I wonder what bene-fits they're looking for.' " Bauknight further testified that hepointed out to Grier that he had been with the Companyfbr 18 years, that the Company had always given at leastone annual wage increase. had more holidays than othercompanies and a good insurance program. Still further, hepointed out that in the 18 years that he has worked for theCompany, there has been only one layoff, whereas theUnion causes strikes which only cost employees time andmoney."Langston was employed by the Company for just over 2years and he was also supervised by Bauknight. Grier andLangston credibly testified that they had never received ei-ther a verbal or written warning for interfering with other'5 For reasons noted in connection with the discussion on the no-solicita-tion rule, I have previously rejected Respondent-Employer's contention thatGrier, L.angston or Cole interfered with production or otherwise engaged inacts of harassment.66This meeting clearly amounted to unlawful interference with Grier'sSec. 7 rights. I have previously noted that Bauknight interrogated Grier inviolation of Sec. 8(a)( I).employees.?7Bauknight testified that on October 12 at ap-proximately 4:15 p.m. Bobbi Bailey told him to get Grierand Langston and have them come to the office. Bailey toldGrier and Langston that they were fired for interfering withother employees. Grier asked her to explain what she meantby "interfering" with other employees and she refused togive any explanation.According to Bauknight. Bailey did not tell him nor didhe know what was going to happen. The fact that Baileyfailed to consult Supervisor Bauknight on her decision tofire Grier and Langston lends support to General Counsel'scontention that the Respondent-Employer's asserted rea-sons are pretextual. The record tends to indicate that Baileyhad not previously bypassed Bauknight. Thus the followingexchange with Bauknight on cross examination is pertinent:Q. Before this time, did Miss Bailey fire anybody inyour department?A. Not that I can recall.Q. Okay, how about anybody else? Did anybodyelse ever fire anybody out of your department?6A. NoAccording to Bobbi Bailey Johnny Cole would have beendischarged at the same time as Grier and Langston, but heleft work early on October 12. Cole worked for the Com-pany from January 1976 to October 13, 1976, under theimmediate supervision of Louis Harris. Harris testified thatAudrey Morgan, Bobbi Bailey's sister, told him on October12 to terminate Cole for interfering with other employees.Harris could not recall any' occasion after the Union cam-paign began whereby he cautioned Cole about talking toother employees. Further, he had never given Cole a writ-ten warning. In this regard it is noted that Harris has beena supervisor since January 1975 and in that time he haddischarged two employees, one for poor attendance and theother for low production. In both cases he had given theemployees involved two written warnings. At the time Har-ris informed Cole that he was discharged, he Harris did notknow the identity of the employees who Cole assertedlyinterfered with. Thus, the record discloses that Bauknightand Harris were both bypassed regarding the decision toterminate employees under their supervision. Further, therecord discloses that Respondent-Employer did not issuewritten warnings to Cole as had been the practice in theDunham-Bush department before employees were termi-nated therein.Having determined that Respondent-Employer's assertedreason for the discharges is pretextual and noting inter aliathat Grier, Langston, and Cole actively and openly sup-ported the Union, combined with numerous other acts of6' According to Bauknight. when he gives a verbal warning he makes apoint of telling the employee that he is getting a verbal warning and that thenext warning will be a written warning. It is noted however, that with regardto Grier and L.angston. Bauknight concedes he never got around to tellingthem that they were getting a verbal warning to be followed by a writtenwarning and he did not give them written warnings.r6 Bauknight has been a company supervisor for 16 years. Since 1971 hehas been in charge of the Dunham-Bush department wherein approximately20 employees are employed. It appears that employees who were dischargedprior to the Union campaign had pooxr attendance and had been given twowritten warnings before they were terminated. In any event there is no credi-hle evidence tending to show that any employee was discharged prior to theUInioin campaign for interfering with other employees.226 OUR WAY. INC.unlawful interference and a profound antiunion animus, Ifind that Respondent-Employer discharged Larry Grier,Fred Langston, and Johnny Cole in violation of Section8(a)(3) of the Act.6IV. OBJECTIONS AND ALLEGED UNION MISC ONDUi) ( INVIOlA rlON OF SEC1ON 8(b)( I )(A)As the objections to the conduct of the election"7(at-tached hereto as Appendix A [omitted from publication])which are couched in general terms and the allegations ofunion misconduct in violation of Section 8(b)(1)(A) raisesubstantially the same issues they will be considered hereintogether."The General Counsel alleges that on or about October 5and 19, 1976, at union meetings, Union Business Agent LeeHicks threatened to throw employee Grady Owens into aswimming pool because he didn't support the Union, andon October 19, further threatened Owens that if anythinghappened to other employees who attended union meetingsthat he (Hicks) would take it "personally." General Counselalleges additionally that Hicks threatened Owens on Octo-ber 29 at the Austin Avenue Cafe with physical violencebecause he did not support the Union. Further, the GeneralCounsel alleges that on October 29 at the aforementionedAustin Avenue Cafe, Union Business Agent James Walkerphysically assaulted Owens because he did not support Re-spondent-Union. Still further, General Counsel alleges thatLocal Union President Culpepper on November 3, at aunion meeting threatened employees with loss of jobs ifthey failed to vote or support Respondent-Union and fur-ther, that he condoned a threat by a member of the audi-ence who stated that he would bust heads of employees ofthe employer who failed to support Respondent-Union ifthe employees went on strike.6 Respondent-Employer argues in its brief that assuming arguendo thatthe discharges were violative of the Act, their postdischarge misconduct barsany remedy. According to Bauknight the day after Grier and Langston wereterminated they came back to the plant, accused him of firng them, andasked him to get their checks. Bailey responded "I didn't fire you, MissBailey fired you." Bauknight then went to see if he could obtain their checks.When Bauknight returned, he told them that the checks had alreads beenmailed, and asked them to leave the Company premises. Bauknight testifiedthat Grier responded "You'll have to come out on the street some time. Youcan't stay in there all the time." Bobbi Bailey testified that thereafter Grierand Langston sent word to Bauknight through another employee that theywould get him. Grier denies threatening Bauknight, and the credited accountgiven by Langston does not suggest that he made a threat. On the basis ofmy observation of Bauknight as a witness, and noting his antiunion animusas conveyed to Grier in a meeting in Bauknight's office I reject Bauknight'stestimony. W'ith regard to Bobbi Bailey's testimony it is noted that I havepreviously found her testimony to be unreliable. On the basis of the forego-ing and the entire record, I find that there is no credible evidence justifyinga conclusion that Grier and Langston forfeited their right to reinstatement.'° The Regional Director by Order dated January 18. 1977, inter alia. ap-proved withdrawal of that portion of the objections "predicated upon thealleged denial of opportunity to cast challenged ballots or alleged loss of aballot and that portion of the objections predicated upon impermissiblepromises having been made." See G.C. Exh. I (gg) fn. I1Ai The petition in Case 10 RC 10825 was filed on August 19, 1976. andpursuant to a Stipulation for Certification Upon Consent Election, the elec-tion thereon was conducted on November 4, 1976. It is noted that the objec-tions and alleged 8(bH I )(A) conduct relate to conduct occurring during thecritical period which begins with the filing of a petition and ends with theelection. See Goodyear Tire and Rubber Comnparn 138 NLRB 453 (1962).In addition to the foregoing allegations of union miscon-duct in violation of Section 8(b)(l)(A), the Employer assertsthat the Union (also referred to herein as Respondent-Union or Petitioner) made certain threats and material mis-representations on the evening preceding the election andengaged in other misconduct throughout the day of theelection which warrants setting aside the election. In short,the matters raised by the General Counsel and Employerinvolve (a) Grady Owens at the Mark Inn, (b) Austin Ave-nue Cafe, (c) the events of November 3, and (d) allegedelection day misconduct. These matters are treated belowseriatim. 72A. Gracr, Owens (at the Mark InnAs previously indicated, the first alleged threat occurredon or about October 5 at the Mark Inn. Grady Owens tes-tified that he was driven to this union meeting by his friendBill Hames (Plant Superintendent) and the first thingOwens did at the Mark Inn was have a few beers. Accord-ing to Owens, after drinking for about 30 minutes, he leftthe bar because he wanted to get a better look at the swim-ming pool which he noticed from the window of the bar.After viewing the pool from up close, Owens started toleave and got to the end of the walkway when he assertedlycame upon Lee Hicks. Owens testified that Hicks asked himwhat he was doing there and Owens replied that he waslooking at the swimming pool. Hicks then assertedly asked,"Do you like swimming pools" to which Owens respondedaffirmatively. Owens claims that Hicks then asked himwhether he would like to attend the union meeting andwhen Owens replied that he would, Hicks thereupon said,"if you'll sign a card, you can." Owens testified that he toldHicks, "I'm not signing a damn card" and left. Owens as-serts that this was the first time that he met Hicks. Hicks onthe other hand, provided a strikingly different version re-garding his first encounter with Owens. According to Hicks,the only occasion that he spoke to Owens at the Mark Innwas in mid-September. On that occasion Hicks was in aroom with Maxey Cox and a laid off employee identified as"York" when Owens came in and started to discuss theUnion with them. Except for the time frame, it appears thatthe circumstances as described by Hicks more closely paral-lel Owens' account of an alleged subsequent threat made byHicks to Owens which will be treated separately below. Ifind it unnecessary to consider further Hicks' version rela-tive to the first alleged threat because I am not persuadedthat the remarks attributed to Hicks by Owens could rea-sonably be construed as a threat. In this regard it is notedthat according to Owens this was the first time that he metHicks. There is no evidence tending to show that Hicksidentified himself or that Owens had reason to believe thatHicks was a union business agent. Owens concedes that allHicks asked him was, "Do you like swimming pools?" Evenby Owens' account Hicks made reference to the swimmingn The same attorney served as Counsel for the General Counsel andCounsel for the Regional Director for the entire consolidated proceeding.The Company's contention that it was denied due process by the refusal tosever and/or assign a different attorney was made for the first time to theAdministrative Law Judge herein in its post-hearing brief and is herebyrejected as not supported by the record and untimely. See, e.g.. RockwellInernaurional Corp., 226 NILRB 871. 872, fn. 5 (1976). and Sahara-TahoeCorporation db/la Sahara-Tahoe Hotel, 173 NLRB 1349, 1350 (1968).227 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpool before anything was said about the Union. Thus, thereis no evidence tending to show that Hicks had any motiveto threaten or coerce Owens at the time the so-called threatwas made. In these circumstances, I find that the remarksattributed to Hicks do not constitute a threat to throwOwens into the swimming pool or otherwise constitute athreat in violation of Section 8(b)(l)(A) of the Act. Accord-ingly, I shall dismiss this allegation.As noted above, Owens testified that he was threatened asecond time by Hicks at the Mark Inn. According to Owensafter his first encounter with Hicks, he was again driven byhis friend Hames, to a union meeting at the Mark Inn andwas left there by Hames, who then assertedly departed.Owens testified that he had about three or four beers andthen proceeded to the Union meeting. However, at somepoint between the bar and the meeting place Owens de-cided not to go because he remembered his earlier encoun-ter with Hicks. Owens had noticed Maxey Cox and other"union people" earlier and looked for him (Cox) to ask fora ride back to the plant. Owens ran into Hicks who assert-edly asked him what he was doing there. Owens testifiedthat he (Owens) identified himself and then asked Hickswhy he wasn't invited to union meetings to which Hicksassertedly replied, "These people don't trust you." Owensand Hicks then discussed the relative merits of the Com-pany' and Union. Owens told Hicks how well the Companytreated him and mentioned that he had 11-1/2 years ofsteady employment, and Hicks countered by telling Owensthat he would have better benefits with a union. Owensclaims that he started to leave when a man named "York"asked him why he (York) had been fired. Owens testifiedYork called him a dirty name and he in turn told York"You shouldn't have done that, you made a mistake."Hicks assertedly intervened and said "You [Owens] likeswimming pools, don't you?" and Owens responded, "Yes,I do." Then Hicks assertedly pointed to the swimming poolat the Mark Inn and asked him if he liked that one andwhen Owens said that he did, Hicks assertedly added, "Youmight better like it because I'm going to put you in it."Owens testified that he told Hicks, "One of us will go in,maybe both of us" and pointed out to Hicks that he was indress clothes whereas he, Owens, was in work clothes.Owens testified that Hicks told him that if anything hap-pens to the employees at the union meeting because ofOwens' attendance, he [Hicks] would "take it personal, verypersonal." According to Owens, he turned and left becausehe was scared. As noted previously, Hicks' version of theencounter with Owens is quite different. According toHicks' account, he was in a room with employee Cox andformer employee York, waiting for the union meeting tostart when Owens entered the room holding a can of beerand began a conversation with Hicks about the Union. Oncross-examination Hicks was asked about the employeesand testified that, "the other employees came around andsaid, 'Grady's (Owens) here with the supervisor (Hames)again.' " Later, Hicks testified, "Once they (employees) seenBill Hames drop Grady off down there they did not want toassemble for a meeting." Hicks asserts that he tried to treatOwens as "cordially" as he could with Owens denigratingand Hicks promoting unions. However, when Owens andYork got into a "cussing match" and "they seemed like theywere ready to get into it," he asked Owens to leave beforethere was any trouble. Hicks denies that he threatened tothrow Owens into the swimming pool. According to Hicks,Owens told him to mind his own business or they'll bothend up in the swimming pool and pointed out that it wouldhurt him (Hicks) more than Owens because Hicks was bet-ter dressed. On the basis of my observation of the demeanorof the witnesses and noting, inter alia, the factors mentionedbelow, I credit Hicks' account over that provided byOwens.'7 First off, the record discloses that at all times ma-terial herein Owens strongly opposed the Union and con-veyed this sentiment to union representatives and fellowemployees. Further, the record discloses that each timeOwens wanted to attend a union meeting at the Mark Innhe asked his friend, Plant Superintendent Hames to drivehim there. In this regard, I have previously determined thatHames, with the help of Owens conveyed the impression ofsurveillance and also engaged in actual surveillance in vio-lation of Section 8(a)(1) of the Act. Thus, the legitimacy ofOwens' appearance at the Mark Inn is at best highly sus-pect. Still further, the record discloses that Owens drinks ahigh amount of beer and sometimes whiskey every day andaccording to his friend Hames gets obnoxious or unruly,depending on how much he has had to drink. Owens testi-fied that he had about four beers in 30 minutes before theyleft the bar to go to the union meeting. Hicks testified thatwhen Owens came into the room, he had a can of beer inhis hand."4This further tends to indicate that Owens ap-peared at the Union meeting place in a capacity wherebyhe could create a disturbance. With regard to Owens' asser-tion that Hicks would take it "personal" if anything hap-pened to employees who attended the union meeting be-cause of Owens' appearance, I credit Hicks' denial that hemade such a statement. In any event, the statement withoutmore, is at most, ambiguous and does not constitute athreat in violation of Section 8(b)( )(A). On the basis of theforegoing and the record as a whole, I find that the GeneralCounsel has not established by a preponderance of thecredited evidence that Hicks threatened Owens in violationof Section 8(b)(1)(A) of the Act or otherwise engaged inobjectionable conduct at the Mark Inn that would requiresetting the election aside.B. Austin A venue CafeThe General Counsel alleges that on or about October 29at the Austin Avenue Cafe, Union Business Agent Hicksfurther threatened Owens with physical violence and on thesame occasion Union Business Agent James Walker actu-ally assaulted Owens because he did not support Respon-dent-Union. A resolution of these allegations dependslargely on credibility and a discussion thereon is in order.At the outset, it is noted that testimony adduced from theRespondent-Union's witnesses was not uniformly consis-17 As noted above Owens asserts that he left the union meeting because hewas "scared." However, this does not comport with Owens' response whenHicks assertedly threatened to throw him in the pool. Owens testified that hetold Hicks that if he attempted to put him (Owens) in the pool, they wouldboth end up in the pool and it would hurt Hicks more than Owens. This doesnot sound like the reaction of a "scared" person." Union Business Agent James Walker also credibly testified that on oneoccasion in mid-September, at the Mark Inn, he refused to permit Owens toattend a union meeting because Owens appeared drunk to him.228 OUR WAY, INC.tent. However, overall, on the basis of my observation ofthe demeanor of the witnesses for the respective parties andfor reasons discussed below. I have resolved the materialcredibility conflicts in favor of the Respondent-Union.In support of these allegations the General Counsel andCharging-Employer provided Grady Owens, Bill Hames.Steven and Thomas Wreford. Marchelle Carlisle, and SarahRumsey as witnesses. For reasons previously noted, I havedetermined that the testimony of Grady Owens and BillHames was unreliable. I further reject the testimony of Ste-ven and Thomas Wreford, and Marchelle Carlisle. It isnoted that Steven and Thomas are brothers, and Marchelleis their sister and all three, inter alia, demonstrated a biastoward the Union. Thus, Steven Wreford testified that BillHames'tried to dissuade him from going to union meetingsbecause, "We had already been talking to people you know,about the Union, and they knowed [sic] how we felt." Ac-cording to Steven Wreford, Hames was concerned thatsince it was known that he, Wreford, was not for the Union,and as Owens had assertedly experienced difficulty, he too.might encounter trouble. Steven Wreford further disclosedhis antiunion sentiments when he pointed out to UnionBusiness Agent James Walker at the Austin Avenue Cafe,inter alia, "that the Union didn't help me none, it never hasbefore...." Then Steven Wreford pulled out an old checkstub to show Walker that his hourly wage rate was substan-tially less under a previous employer who assertedly had todeal with a union. However, when asked by the Adminis-trative Law Judge herein whether the Company referred toactually had a union, he responded negatively. Accordingto Wreford, he told Walker that he worked under a unionshop because he wanted to make a point that Walker reallywasn't interested in what he had to say. Wreford assertsthat Walker refused to discuss the pay stub. I find thatWreford's explanation does not smack of candor but,rather, further reflects on his antiunion bias. Marchelle Car-lisle supported her brothers' opposition to the Union andtold Walker on the same occasion that her husband wasdischarged unfairly by another company and the Union didnot try to get him his job back. According to Carlisle she,and the others conversing with Walker were "rude" to himand didn't want to be in his company. With regard toThomas Wreford, his testimony at times was marked byhesitation. On two occasions he responded, "I'm drawing ablank." On another occasion I deemed it necessary to granta short recess because he stated "I'm getting very dizzy."He explained that he had suffered a collapsed lung 6 weeksearlier and more recently had a relapse. The General Coun-sel then noted that Wreford complained to him earlier ofshortness of breath and that he gets dizzy if he talks a lot.With no objection thereto, I excused the witness before hisexamination was completed. While I draw no negative in-ference from the fact that the parties waived further exami-nation, I find that his testimony is unreliable.The credited testimony' discloses that on or about Octo-ber 8 at about 5:30 p.m. at the Austin Avenue Cafe, UnionRepresentatives James Walker and Lee Hicks were seatedat a table near the door (herein, the union table) with Vir-ginia Huff, James Tucker and one or two other individuals.'5 The record discloses that Hill Ifames soicializes frequentll at the Austin(atle with Fhomas and Steven Wreford. Sarah Rumsey, and Grady Owens.Seated at a table, near the rear of the cafe (herein, Hames'table) were Steven and Thomas Wreford, Sarah Rumsey,and Bill Hames. Grady Owens entered the cafe at approxi-mately 6 p.m. and immediately came upon the union tableand asked for a "god-damn handbill" and uttered some-thing about the kind of shit that the Union was putting outtoday. As Owens started to leave the union table to meetwith his friends at Hames' table Virginia Huff asked himwhether he was going around telling other employees thatshe called Bobbi Bailey a bitch. Owens responded that heheard the rumor, but, denied that he had anything to dowith it. Hicks told Owens that if he had anything to do withher discharge he should be ashamed of himself. Owens bentover toward Hicks and said, "I'm getting sick of your shit."Hicks stood up and told Owens that he was getting tired ofhis shit. At this point, Walker intervened and told Owens toleave the union table. Walker then told the others at thetable, "It's obvious that this guy (Owens) is trying to starttrouble. Everytime I see him, he's drunk, and its obviouswhat he's trying to do. Leave him alone." Ms. Nell, theowner of the cafe, was asked by someone at the union tablewhether they had to put up with Owens' disturbance. Nellsaid that she would talk to him and noted that once beforeshe had to bar him from the cafe for his actions.76At approximately 7 p.m., Walker got up and started forthe restroom which was located in the rear of the cafe andwithin a few feet of Hames' table. Owens reached out andslapped at Walker's hand, stopped him, and asked whyHicks wouldn't let him attend any more union meetings.Walker responded. ". ..I think Lee (Hicks) might have toldyou not to come anymore when you were drunk, but, I'llinvite you personally to come to a union meeting." Walkernoted that Hames. a supervisor, was seated at the time andasked what he was doing with the group. Thomas Wrefordtestified that he "spoke up and said that he (Hames) was afriend of ours." By this time Marchelle Carlisle and herhusband had joined Hames' table. The Wreford brothersand their sister Marchelle Carlisle engaged Walker in a dis-cussion as to what the Union could do for them. Walkertraced the history of the labor movement from about 1930and discussed the advantages of a union shop. The Wrefordbrothers, their sister Marchelle and Grady Owens defendedthe Company's policies and gave expression to their anti-union sentiments. Steven Wreford pulled out a check stubfrom a previous employer and said, "The damn uniondidn't do nothing [sic] for me. I worked in a union shop andI got $2.50 an hour."" He also declared, "I've got a chanceto go places here (Our Way). They don't go by seniority likethey do in union shops. I got a chance to advance here."Marchelle told Walker that a different company fired herhusband unfairly and she complained that the Union didnot try to get him his job back. Owens told Walker that hewas once a union member in Wisconsin and "they'd[Union] screwed him." The people at the table interruptedWalker and he interrupted them to make pro- and anti-union statements. Walker was standing facing the group76 Owens admitted that years earlier he was persona non grata at AustinAvenue Cafe for fighting.77 As noted earlier. Wrefords' representation to Walker that he worked ina union shop was admittedly false.229 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith one foot resting on a chair and in close proximity toOwens. He interrupted Owens and touched him with hisfinger and said, "Wait a minute, Grady, it's my time totalk." After a while it became clear that neither the groupnor Walker were making headway convincing the other andWalker started to leave when Owens called out, "Wait. waita minute. Wait a minute." Walker credibly testified that hehad an exchange with Owens as follows:"Grady, look you've got your position, and these twofellows here, the Wrefords, came to work just the otherday. And they're not even eligible to vote.7 There's nouse for me talking to you. You've already got yourposition ...You're here with the supervisors." He[Owens] said to me, "Are you calling me an asskisser?", and I said, "I'm not calling you anything." Hesaid, "I'm sick and tired of you, calling me names."And he said, "Now, you heard him." He turned to thegroup. He said, "He's calling me an ass-kisser." And Igot annoyed, and I said, "If the shoe fits, wear it."Walker returned to the union table but after a few minuteshe went back to Owens and told him that he was sorry thathe lost his temper. Walker then went back to the Uniontable and did not talk to Owens again.As noted above, the General Counsel alleges that Hicksand Walker engaged in certain misconduct at the AustinAvenue Cafe in violation of Section 8(b)(l)(A). With regardto Hicks, General Counsel asserts that he threatened to takeOwens outside the Cafe to beat him up. As described morefullyd ahove, Huff had asked Owens about his role in therumor that she called Bobbi Bailey a "bitch" and Owensdenied having anything to do with it. Hicks then remarkedto Owens that if he had anything to do with it he ought tobe ashamed of himself. Owens drew close to Hicks' face andtold him that he was "tired of his shit" and Hicks got upand responded in kind. While Hicks and Owens might havebecome combatants, the matter quickly abated as Walkerasked Owens to leave the table and cautioned Hicks thatOwens was trying to provoke him. It is noted that Owenswas more than a willing participant. I do not ascribe any ofHicks' remarks to Owens for nonsupport of the Union but,rather, addressed to Huff's discharge and to Owens' pro-vocative remarks to him. In these circumstances, I find thatHicks did not threaten Owens in violation of Section8(b)(1)(A). Accordingly, I shall dismiss this allegation.The General Counsel also alleges that Hicks threatenedOwens at Hames' table in the Austin Avenue Cafe withbodily harm if he tried to attend anymore union meetingsand invited him outside the cafe to settle their differences ifOwens wanted to argue about it. According to I-ames.Owens told him that he wasn't invited to the union meetingand Hames showed him a union flyer which indicated thatall the employees were invited. Owens asked Flicks, whohad to pass flames' table to go to the bathroom, why hewasn't invited to the union meeting. Hicks assertedly re-sponded that he did not want Owens at the meeting. Ilamestestified that Owens thereon, pointed to the union flyer and7' The ballots cast b) Steven and Thomas Wreford, were challenged on thebasis that they were emplo)ed after September 7, the eligibility date. Mar-chelle Carlisle testified that she was hired after September 7. Steven andThomas Wreford were also hired in September.repeated that all the employees were invited. Hicks assert-edly responded, "Grady, (Owens) you're an agitator and Idon't want you over there." Owens again noted that theunion flyer invited all the employees, to which Hicks assert-edly remarked, "Well, if you don't like it, we'll go outsideand settle it now." Hicks then went to the bathroom and ashe came out, Owens asked him another time, why he wasn'tinvited to the union meeting. Hames testified that Hicksreplied "Grady, I don't want you there and I better notcatch you over there." Hicks denies that he threatenedOwens. In analyzing the foregoing, Owens' previous con-duct is significant. Thus, it is noted that Hames knowinglytransported Owens to union meetings and that employeesso observed Owens in Hames' presence. For reasons statedpreviously. I had determined that this conduct was violativeof Section 8(a)( I). In this regard, I had also determined thatOwens had no legitimate purpose in attending union meet-ings. Further, it is noted that when Owens assertedly ques-tioned Hicks at the Austin Avenue Cafe as to why he wasnot invited to the union meeting, it was done, if not with theencouragement of Hames, at least in Hames' presence. Thisfurther tends to support the conclusion that Owens andPlant Superintendent flames were working in tandem. Inthese circumstances and noting that Owens is a heavydrinker, who gets obnoxious or unruly. I find that no Sec-tion 7 right was violated declaring him persona non grata atunion meetings. I further find, that Hicks did not threatenOwens with bodily harm in violation of Section 8(b)( I)(A).With regard to Walker's actions at the Austin AvenueCafe, the General Counsel asserts that Walker appeared atHames' table without invitation, subjected employees intera/lia, to abusive language, and punched Owens. First off.General Counsel ignores the fact that Walker was atHames' table only because Owens initiated the discussion.In this regard, Owens reached out and slapped at Walker'shand to get his attention while Walker was going to thebathroom and asked him why he was not invited to theunion meeting. While Walker might not have comportedhimself with dignity, it is noted as testified to by Carlisle,that the employees at Hames' table were rude to him. Itdoes not appear that Walker intimidated or even restrainedanyone at Hames' table. Rather, it appears that whatWalker did was to attempt to gain the attention of the oth-ers seated at the table in a match of prounion antiunionhyperbole. I find that the credited evidence does not sup-port the General Counsel who asserts that Walker punchedOwens. Rather, whatever phNsical contact was involvedwas slight and amounted to Walker's tapping of Owenswith a finger to gain attention or to stress a point. Thus, itappears that no more force was used than the force used byOwens who reached out earlier and slapped Walker's handto get his attention to initiate the discussion. In these cir-cumstances. I am not persuaded that Walker's conductamounted to a physical assault in violation of Section8(b)( 1 )(A) of the Act. Accordingly, I shall dismiss this alle-gation. In sum, I find that the General C'ounsel did notestablish by a preponderance of the credited evidence thatthe conduct engaged in by Hicks and Walker at the AustinAvenue Cafe violated Section 8(b)( I )(A) of the Act or oth-erwise warrants setting aside the election.230 OUtR WAY, INC.C. The E vcnr. of '\oiembehr 3The Respondent-Union conducted a meeting on Novem-ber 3, the night before the election. at the Mark Inn Hotelon Moreland Avenue. There were approximately 30 em-ployees at the meeting and they heard speeches from Busi-ness Representatives Lee Hicks and James Walker and Lo-cal Union President James Culpepper. The GeneralCounsel's allegations relative to the union meeting relateonly to Culpepper. According to the General Counsel, Cul-pepper threatened employees with loss of jobs if thev failedto vote or support Respondent-Union and further, that hecondoned a threat by a member of the audience who statedthat he would bust heads of employees who failed to sup-port Respondent-Union if the employees went on strike. Inaddition, the Employer asserts that Hicks also threatenedemployees with loss of jobs and that Walker made certainmaterial misrepresentations which warrant setting aside theelection. In support of the alleged union misconduct andthe objections, the General Counsel and the Employer ad-duced testimony from Thomas and Steven Wreford, Sharonand Curtis McCormick and Nazalean Dye. On the basis ofmy observation of the demeanor of these witnesses, and theentire record, I find that their testimony in all material in-stances is not reliable. In previously rejecting the testimonyof Thomas and Steven Wreford, I noted, inter alia. thatthey expressed strong antiunion sentiments. The record dis-closes that Sharon McCormick is a sister of Thomas andSteven Wreford and that she, her husband Curtis, and herbrothers drove to the union meeting together. Further, asdiscussed previously, Maxey Cox credibly testified withoutcontradiction, that supervisor and/or agent James Rollinsconfessed to him that Audrey Morgan (Secretary-Trea-surer) sent Sharon and Curtis McCormick, and Thomasand Steven Wreford to a union meeting. Thus, the legiti-macy of their attendance at this union meeting is highlysuspect, and further, reflects adversely on their credibility.The Wrefiords and McCormicks were joined at the unionmeeting by Nazalean Dye and they all sat together in thelast row. Dye's antiunion animus was surfaced on cross-examination when she testified. "I am very bitter towardsthe Union ..." According to Dye she was fired from aprevious job for insubordination and that a union (not Re-spondent-Union) let it happen even though she paid herdues and was "very faithful" to the Union. In addition tothe antiunion predisposition of these witnesses, as set forthin part above, it is noted that the testimony of these wit-nesses is in conflict regarding which union official was re-sponsible for making certain alleged statements and threats.Thus. according to the Wrefords and McCormick, Culpep-per looked directly at them when he mentioned Companypets and pimps and added that if the Union got in, theCompany's pets would change. Dye, on the other hand.asserts that Walker made these remarks and not Culpepper.The Wrefords and McCormicks, on one hand, and Dye onthe other also disagree as to which union official assertedlycondoned a threat by a member of the audience, that hewould "bust heads" to make effective, a union strike, if theUnion became the bargaining agent and called a strike.?,According to Dye, Walker's comment was "that's the wayit would have to be" whereas, other witnesses on behalf ofthe General C('ounsel attribute the remark to Culpepper.The record discloses that Hicks, Walker, and Culpepperrespectively, spoke for about 10 minutes and then answeredquestions from the audience. Hicks spoke mainly about in-surance benefits. He also exhorted the employees to go allout and campaign for the following day's election. Accord-ing to Sharon McCormick. Hicks told the employees that ifthe Union lost, the Company would fire those employeeswho supported the Union. However, Sharon McCormickalso testified that when Rebecca Dunlap asked Hickswhether Bobbi Bailey could fire her if she learned thatDunlap supported the Union. he answered no, that it wasagainst the law. The assertion that Hicks on one handwould assure the employees that they could not get fired forunion activity, that it was against the law, and then con-clude that they better go all out and campaign or theywould lose their jobs for supporting the Union is illogicaland not worthy of belief. In these circumstances, and notingthat Sharon McCormick was not otherwise a credible wit-ness, I am not persuaded that Hicks threatened employeeswith loss of jobs.Jimmy Walker spoke next and highlighted the advan-tages that a union would bring to the employees of Our-Wa'y. Walker represented that union employees had greaterbenefits and earned more money than nonunion employees.He also answered questions on the subject of strikes utiliz-ing an employer campaign handbill80which had been dis-seminated to employees I day earlier, as a frame of refer-ence. He explained the difference between unfair laborpractice strikes and economic strikes and discussed the sta-tus of strikers and replacements. He then introduced C'ul-pepper as the next speaker, and left the union meeting toattend to other matters.The Employer attributes to Walker a material misrepre-sentation that the Company's employees were paid $1.18less per hour than other people doing the same work. Fur-ther, the Employer asserts that Walker misrepresented toemployees that some janitors under union contracts earnmore than $4 an hour. The record discloses that earlier thatday, (I day before the election) the Union distributed toemployees, a handbill containing, inter alia, the $1.18hourly rate differential."' The Company, relying on the tes-timony of Audrey Morgan, asserts that this was the firstspecific mention of wage differentials. Thus, it argues that itwas denied an opportunity to make an effective reply. Ac-9 Sharon McCormick took the stand a second time to identif fiormeremployee Jerry Williams as the individual responsible for the remark "I'llbust heads." She asserts that after she testified the first time she spotted JerryWilliams poke his head in the hearing room. She claims that she pointed himout to Sarah Rumsey as the one who made the threat at the Union meetingand Rumses named him as Jerry Williams. Rumsev denies this conversationwith McCormick According to Rumsey, when she got back to Ihe plant.Mrs. Morgan asked her whether she saw Jerry Williams open the d(o)r to thehearing room and she responded affirmatively. As no other 'itness identifiedJerrs Williams as the one who made the threat, I find that the evidence isunpersuasive that the threat may be attnbutable to Jerry Williams Further,the fact that Rumses denied that she named Jerry VWilliams to McCormicktends to militate against McCormick's credibilitym1 See Resp.-Union Exh. 3.' See (.P. Our-Was Exh. 2231 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcording to Morgan. she first learned from the Union's leaf-let dated November 3 (C.P. Our-Way Exh. 2) of theUnion's representation that Our-Way's employees earn$1.18 below union wages. Morgan was asked whether anywage differential had been mentioned in flyers prior to No-vember 3 and she responded, "That's a hard question. Asfar as, you know, a specific amount, I do not recall it beingsaid as a specific dollar eighteen below the Union rate." Shewas then asked without reference to flyers, whether the factthat Our-Way"2employees were making less than union em-ployees was discussed, to which she responded, "I don'trecall that being in a flyer either." Ms. Morgan's testimonytends to show only that she does not recall seeing any refer-ence to wage differentials in union flers prior to November3. While wage differentials may not have been referred to,prior to November 3 in union campaign literature. the rec-ord discloses that it was a subject of discussion long beforethat date. Thus. Plant Superintendent Bill [lames testifiedthat Walker told employees in his presence on October 8.nearly I month before the election that Our-Way employ-ees were earning "$1.18 under the hourly scale." In thesecircumstances, the Employer's contention that it was de-nied an opportunity to make an effective reply is rejected.As noted above, the Employer asserts that the Unionmade a material misrepresentation regarding wage differen-tials. The Employer also contends that because the Admin-istrative Law Judge herein revoked a subpena directingproduction of union contracts, it was precluded from pre-senting evidence regarding the scope of' the misrepresenta-tion. According to the Employer, union representatives dis-tributed to the audience "contracts" with other companiesand proof that the employees were underpaid by $1.18 perhour. Thus, it asserts that it was denied the opportunity todevelop exceptions to the general rule established by theBoard in Shopping Karl Food Market, Inc.,"3that the con-tracts were potential forgeries and the misrepresentationsamounted to egregious mistakes. In support of its conten-tion that union representatives distributed "contracts" atthe November 3 union meeting, the Company, in its brief;cites the testimony of Steven and Thomas Wreford andSharon and Curtis McCormick. The Company also relieson these individuals to support an additional contentionthat Walker misrepresented that some of the janitors earnmore than $4 an hour in their union shops. For reasonsdiscussed heretofore, I have already rejected the testimonyof these witnesses. Moreover, none of these witnesses testi-fied that the Union passed around "contracts", but, rather,referred to "papers" that were passed around to the audi-ence. Further, none of these witnesses examined the mate-rial that was passed around. Thus, Steven Wreford testifiedthat Walker passed around a paper to prove that employeeswere $1.18 underpaid. He admits that he never saw thepaper. Curtis McCormick testified that, "He [Walker]passed a paper and that, but, I never saw the paper. It never12 The transcnpt herein, at p. 2141. 1. 17, is hereby corrected by changingthe word "hourly" to "Our-Way."83 228 NLRB 1311 (1977), wherein the Board announced "that we will nolonger set elections aside on the basis of misleading statements. However,Board intervention will continue to occur in instances where a part) hasengaged in such deceptive campaign practices as improperly involving theBoard and its processes or the use of forged documents. .. "came back to me." The testimony of l'homas Wreford andSharon McCormick, in this regard, was substantially thesame. On the other hand, Walker crediblv testified that hetold the audience about an incident involving unfair laborpractice strikers in the Atlanta area and passed around anarticle on this subject that appeared in the Atlanta LaborJournal. The other documents in his possession were cam-paign handbills. (C.P. Our-Way Exh. 2. Resp.-Union Exh.3). The Employer had a full opportunity to cross-examineWalker on these documents and adduced nothing there-from, suggesting that Walker referred to contracts. In viewof the foregoing, I find that the Employer's assertion thatunion contracts were passed around the audience is notsupported by the credible evidence."In support of the Employer's further contention that the$1.18 wage differential amounts to an egregious misrepre-sentation within the meaning of Shopping Kart, reference ismade to the Industrvy Wage Survev"' in Atlanta, Georgia.The Company, in its brief, compares, inter alia, the hourlyrate of its laborers, who earn between $3.35 and $3.55 perhour,.6and average earnings of their counterparts doing thesame work elsewhere in the Atlanta area which accordingto survey is $3.26 per hour. Thus, it asserts that the misrep-resentation varies from $1.27 to $1.47 per hour in this clas-sification. However, a comparison of the average earningsof the Employer's employees classified as internal Assem-bler 'A' who earn between $3.73 and $4.03 per hour (C.P.Our-Way, Exh. 4) and the average hourly rate of $4.68 forAssemblers, Class A. as reported in the survey show a sig-nificantl) different result.?7In any event, I find that the sur-vey herein, is of little probative value. TIhe survey representsthe winter, 1974-75. whereas, the asserted misrepresenta-tions were made in November 1976. Further, the classifica-tion and rates of Our-Way's employees (C.P. Our-Way Exh.4) is for April 1976. Thus, the survey and other documentsrelied on do not reflect any relevant time frame. Moreover,the survey admittedly does not delineate union from non-union wages. In contrast, a distinction is made in the unionleaflet (C.P. Our-Way, Exh. 2), wherein the asserted misrep-resentation appears and in pertinent part, reads:One Thing Bobbi Bailey Does Not Like To Mention isYour Wages and Fringe Benefits. She Knows YourWages are Appro.ximately $1.18 Belowi Union Wages/orthe Same Work. [Emphasis supplied.]In these circumstances, I find that the Employer's assertionthat the Union made an egregious misrepresentation withinthe meaning of Shopping Karl, is not supported by the rec-ord.88 Accordingly, it is recommended that this objection beoverruled.""With regard to the Employer's position that the union contracts mightturn up "potential forgeries" it is noted that no independent evidence wasproffered to justify such expectations. In these circumstances, the subpenadirecting the production of union contracts for "potential forgeries" is tanta-mount to a fishing expedition, and I reaffirm my previous ruling revokingsaid subpena. See also petition to revoke subpena {Resp.-Union Exh. 1).'5 See C.P, Our-Way Exh, 3, p. 8. table 1I"6 See C.P. Our-Way, Exh. 487 The average hourly wage rate for Assemblers, Class A, is substantiallyhigher in other cities as reported in the survey.l8 E.g., Thomas E Gates & Son.n Inc.. 229 NLRB 705 (1977).89 Shopping Kart Food Market, Inc, Yupra; Thomas E. Gates & Sons. Inc.,supra232 OUR WAY. INC.Local Union President James Culpepper addressed theaudience next. He spoke mainly on the procedures for call-ing a strike. He explained that the Union is a democraticorganization and could not call a strike without a majorityof the employees voting in favor of it.Y°At some point dur-ing his speech he heard someone in the audience remark."If someone crossed the picket line, we'll bust heads." Cul-pepper told the audience that the Union doesn't do thingsthat way.As noted above, the General Counsel alleges that Cul-pepper condoned the threat of violence and further threat-ened employees with loss of jobs if they failed to supportthe Union. Culpepper denied that he threatened employeeswith loss of jobs. His testimony was substantially corrobo-rated by Virginia Huff. James Turner, and Thomas Hicks.As noted earlier, Walker introduced Culpepper. left theroom and was not present during Culpepper's speech. Inthis regard, and further reflecting adversely on the credibil-ity of General Counsel's witnesses, is the testimony ofNazalean Dye who insists that Jimmy Walker and not Cul-pepper responded to the "bust heads" remark. While therewere some inconsistencies in the testimony of the unionwitnesses, overall, I found them to be truthful. The GeneralCounsel and the Employer rely on the testimony of Thomasand Steven Wreford, Sharon and Curtis McCormick andNazalean Dye. For reasons discussed heretofore, I havefound that the testimony of these witnesses is unreliable.Accordingly, the account of these witnesses as to what tran-spired at the November 3 meeting and on other occasionsin material respects is rejected. I find on the basis of thecredible evidence that Culpepper did not condone violenceor engage in other acts in violation of Section 8(b)( (A) of'the Act.The record discloses that after the union meeting, Hicksmet with Thomas and Steven Wreford, Sharon and CurtisMcCormick, and Nazalean Dye in the Mark Inn parkinglot in a last ditch effort to attract a few more union votes.While he knew that these employees opposed the Union, hetestified "my job is to try and get all the votes I could forthe Union the next day [election day]. I thought as a lastditch effort. I would approach these people once more andI did." Dye testified that she told Hlicks "[she] wasn't inter-ested in the Union because I had gotten fired through aunion and he [Hicks) said that he could understand mypoint, and he kindly just pushed me aside and kept talkingto Curtis [McCormick] and them." According to Dye, shestarted to walk away and heard Hicks say, "[l]f you vote forthe Union, you'll have a job tomorrow, but, if you don't,you might not have a job tomorrow." Sharon McCormickasserts, inter alia, that she questioned Hicks on how theUnion was able to organize and obtain union cards for solong without her knowing about it and Hicks assertedlyresponded that he first approached "the dumb, the stupidand the illiterate ones, the ones that didn't know any bet-ter." McCormick testified that she told Hicks that she'0 The Union earlier that day distrinbuted a two-part leaflet, the second partof which is in question and answer form and in pertinent part, reads asifollows:Question: Can Union Representatives call a strike?Answer: Absolutely not. Only a majonit of the members in a secretballot Note call a strike, (C.P. Our-Was. Exh. 2).thought that it was "very unfair for him to say that aboutthe people." While she admits that her husband, Curtis, andbrothers Thomas and Steven and Nazalean Dye were pre-sent when these remarks were made, none of these wit-nesses corroborated her testimony in this regard. As withSharon McCormick's testimony in other areas, I find thatthe remarks that she attributes to Hicks are not worthy ofbelief: I also reject the assertion that Hicks threatened theseemployees with loss of jobs because they failed to supportthe Union.Curtis McCormick testified that Hicks told the group inthe Mark Inn parking lot that "if ... we voted for theUnion we had nothing to gain, that we alread5 had every-thing the Company had to offer. we couldn't gain anythingby it or we couldn't lose anything. but if we went ahead andvoted for it it wouldn't cost us anything." The Employerasserts that such an inducement to vote for the Union isobjectionable conduct. In Savair Manufacturing Comnpanl·1the Supreme Court held that a union's promise to waiveinitiation tees for those employees who signed authorizationcards interferes with employees' free choice in the election.The Employer's reliance on Savair however is misplaced. Inthe instant case the Employer had not demonstrated a nex-us between the alleged waiver and employees signing unionauthorization cards. Further, the credible evidence does notsupport the assertion that a waiver was in fact made. Hicksmerely noted that as Georgia is a right-to-work State. em-ployees could receive union benefits without having to be-long to the union. This does not connote that Hicks prom-ised a waiver of dues or other benefits premised upon theseemployees voting for the Union. Sharon McCormick assertsthat Hicks told them that they could still vote for the Unionand no one will know how they' voted. It does violence tologic to accept that the Union would acknowledge the se-crecy of the ballot and then condition benefits only on theseemployees voting for the Union. In these circumstances Ifind that the credible evidence fails to establish that Hick'sremarks constitute an objectionable inducement within thescope of the Savair decision.In sum, I find that the General Counsel has failed toestablish on the basis of a preponderance of the credibleevidence that Union Representatives Thomas Hicks andJimmy Walker and local Union President James Culpep-per engaged in acts and conduct on November 3 in viola-tion of Section 8(b)(1)(A) of the Act. Accordingly, I shalldismiss these allegations. I further find on the basis of thecredible evidence that Thomas Hicks, Jimmy Walker, andJames Culpepper did not interfere with the laboratory con-ditions necessary for the employees to cast these ballots in afree and untrammeled election or that they engaged inother acts or conduct that would require setting aside theelection. Accordingly, it is recommended that these objec-tions be overruled.D. Alleged Election Dtn' MisconductThe Employer contends that the laboratory conditionsfor a fair and free election were completely destroyed, andthe destruction of these conditions is directly attributable to¥1 N L R.B v. Savair Manufacturing Companv,. 414 U.S. 270 (1973).233 DECISIONS OF NATIONAL LABOR RELA1 IONS BOARDthe Union. In this regard the Employer asserts that on theday of the election there were threats by former employeeFred Langston to employee Billie Sue Elam, a threat by anunnamed union adherent to knife someone, and other dis-turbances including shouting and shaking of gates to theCompany's premises by union adherents and that these actsrequire that the election be set aside. According to the Em-ployer all of the aforenoted acts occurred with the excep-tion of alleged threats by Langston in the presence of unionrepresentatives. Furthermore the Employer asserts thatwhile the polls were still open Union Representative JimmyWalker interrogated employees on how they voted andthreatened these employees with discharge thereby creatingadditional confusion and further served to destroy the labo-ratory conditions for the election. None of the above actsare alleged by the General Counsel to be violations of Sec-tion 8(b)(1)(A) of the Act.Billie Sue Elam testified in support of the threats attrib-uted to former employee Fred Langston. Elam testified thaton the day of the election, approximately 10 minutes beforethe 8 a.m. workday starting time, she stopped off at theAustin Avenue Buffet to buy hot chocolate and met FredLangston. She stood at the end of the bar, some four stoolsaway from L angston, and between them was seated em-ployee Linda Toney. Elam asserts that Langston greetedher and asked her if she was going to vote for the Union.She answered no and told Langston that she liked her joband didn't want to have anything to do with the Union.According to Elam, Langston insisted four or five timesthat she vote for the Union, and she stood fast in her oppo-sition thereto. She asserts that Langston threatened her thatif the Union won, and if she did not vote for it, she wouldbe made miserable. She repeated that she would not sup-port the Union. She further asserts that Langston told herthat he would set up picket lines and anyone who tried tocross the lines would "get their jaws busted and be sent to ahospital on stretchers." In this connection L.angston assert-edly told Elam that he learned from the Labor Board andthe Union that he had a right to use any amount of force torepel anyone from crossing the picket line. According to theCompany, Langston relied on the rhetoric he had heard atthe union meeting the previous evening. Thus it argues thatthe threats assertedly made by L.angston were a naturaloutgrowth of Culpepper's alleged illegal statements andcondonation of violence and as such violates Section8(b)(l)(A) of the Act.On the basis of my observation of Elam as a witness.noting her admitted antiunion predisposition and the na-ture of the remarks w hich she ascribes to lIangston. I do notcredit her testimony. Thus the assertion that l.angston toldher that the "Labor Board" put its imprimatur on the use ofany amount of' force including busting heads and sendingpeople to the hospital to compel compliance with a unionpicket line is so improbable, that in the absence of corrobo-ration,92I must reject it. Assuming arguenuo the statementwas made, Elam recognized these remarks as fabricated asshe testified "I told him somebody has been lying to himand he'd better call the Labor Board and talk to them."92 While E lam testified that eniployee l inda ,oney was sealed betweenher and Langston and heard all the remarks, she was nrut called upon toicorroborate any of this testimony.With regard to the Employer's contention that Culpepperset the tone at the Union meeting the previous evening forLangston's threats on election day, I have previously deter-mined that the evidence fails to establish that Culpepper orany other union representative engaged in acts or conductviolative of Section 8(b)( )(A) of the Act or otherwise en-gaged in objectionable conduct. Moreover, while the recorddiscloses that l.angston was an active union supporter andattended most union meetings, there is no showing, con-trary to the Employer's assertion that he in fact attendedthe Union meeting of November 3. In any event, in theabsence of an agency relationship and none has been devel-oped herein, the acts of I angston are the acts of a thirdparty. In this regard the Board has consistently accordedless weight to acts of third parties."9Thus the Board hasrefused to set aside elections, absent an agency relationship.where employees circulated rumors that employees who didnot vote for the Union would lose their jobs94and whereemployees made statements that employees had to be unionmembers to hold jobs.9Based on the foregoing and theevidence as a whole. I find that L.angston did not engage inelection interference.As noted above the Employer asserts that a union adher-ent threatened to knife someone in the presence of unionrepresentatives thereby further negating the laboratory con-ditions for a fair and free election. The credible evidencehowever falls far short of establishing that such a threat wasmade, and if made that union representatives heard thethreat and condoned it in any form. In support of this con-tention, the Employer adduced testimony from Ray Ange-les, James Rollins, and Larry Brown. These individualswere assigned by the Company to watch the gate and not tolet anvone in to vote until a specified time. Employee Ange-les testified that "[t]here wasjust one black dude ... he hadhis hand in his pocket like this (indicating), coat pocket,and he said before he left that evening that he 'was going tocut somebody." According to Angeles, this person was inthe C('ompany of some previously discharged employees andabout 7 feet away from him when he made the allegedthreat. Angeles did not describe where any of the Unionrepresentatives were relative to the person accused of' mak-ing the threat or whether they were close enough to hear thethreat. In this regard it is noted that Angeles testified thatthe threat was not shouted out but merely stated. Angelesdid not see a knife, nor could he tell whether this personcarried a knife. Hle testified that he did not mention thethreat to Rollins and Brown and they did not mention it tohim, although he assertedly got himself a piece of pipe todefend himself against the knife. Angeles. when asked whyhe waited until long after the election to disclose that heheard the threat, answered that he didn't think it was any ofhis business. According to Angeles he was not told to reportanything unusual, but merely instructed to %watch the gate.lte testified. "I don't know xwhy I was there." I find that theforegoing responses by Angeles do not smack of candor. In' Mlarlowe larnl/ll turing (ornipalrt Ia,. 213 Nl RB 278 (1974): (rossBfaking (omnipari. Iw, , 191 NI.RB 27 1971)4 Home To~n Foods, Inc. d/h/a Fobremost Dairies of the South, 172 NLRB1242 (1968)9' E1 B/, lu, I NLRB 110 (1955).234 OUR WAY. INCparticular, it appears highly unlikely that Angeles wouldnot tell management about the threat to use a knife becausehe thought it was none of his business when he was sta-tioned to guard the gate. Moreover, he thought enough ofthe threat to arm himself with a small piece of pipe but notenough to mention it to Rollins and Brown who were in hispresence and were also assigned to watch the gates. In thesecircumstances I reject his testimony that there was a threatmade to use a knife. With regard to the alleged threat thetestimony of James Rollins also provides little or no proba-tive weight. Thus when asked whether he heard anyonethreaten anyone else, Rollins testified "Well, I heard nothreats-just what Mr. Brown told me about the knife."According to Rollins. Brown told him that someone in abrown leather coat and a black and white checkered hatmade a statement that he had a knife in his pocket and hewas going to cut somebody. I he foregoing clearl) disclosesthat Rollins did not witness the alleged threat. With regardto Larry Brown, the record discloses that he is self-em-ployed and has performed various jobs for Bobbi Baileyincluding carpenter work. for about 15 years. According toBrown he heard someone say "I've got a knife and I'mgoing to use it before I leave here." Brown did not hear anystatement by anyone immediately prior to the alleged threatnor did he hear anything after it was made. Brown assertsthat he did not tell Bobbi Bailey until a few days lateralthough he saw her prior thereto and after the allegedthreat was made. He claims that he told Bailey that hedidn't know who made the threat and did not tell her thathe pointed the person out to James Rollins. It is undisputedthat Brown was stationed at the gate to watch it at thebehest of Bobbi Bailey. In these circumstances. Brown'sassertion that the only action he took regarding a threat tocut someone with a knife is simply to caution Rollins and towait several dass to disclose it to Bobbi Bailey is not be-lieved. In view of the foregoing and the entire record I findthat the credited evidence does not establish that the threatwas made as alleged. Accordingly I find that it shall notserve as a basis for setting aside the election.The credited evidence does not support the Employer'sfurther contention that a mass of' union adherents attackedthe Company's gates and created other disturbancesthereby generating such anxiety and fear of reprisals thatrendered impossible the free and untrammeled choice ofbargaining representation contemplated by the Act. Thewitnesses relied on by the Employer in support of this con-tention were either previously discredited herein or testifiedin broad generalities and conclusionarv form. Thus the tes-timony of these witnesses is of little probative or persuasivevalue. For example, the Employer attributes to a "mass ofpeople" the violent shaking of the Company's gates. How-ever, the record discloses that only approximately seven tonine people approached the gates and this included somedischarged employees and their spouses. I'urther. only Vir-ginia Hufl' and Jerry Williams were named by any of thewitnesses as the ones inv olved in shaking the gates. Accord-ing to Ray Angeles only Virginia Huff was involved inshaking the gate and from his vantage point he would havebeen able to observe any other person so involved. Therecord discloses that Hluff and the others in her companywere at the gate because they wanted to get into the plantto cast their ballots and found the gate locked. Rollins testi-fied that they shouted "open this gate. We want in, we cometo vote." In this regard the record discloses that these gateswere closed only on election day. Sharon McCormick. (pre-viously discredited herein) testified that she heard yellingand banging on the gates on two different occasions onelection day. However she was unable to see anyone makecontact with the gates and recognized only the voice ofVirginia Huff. On the basis of the credited evidence I findthat the Employer failed to demonstrate that there weredisturbances of the kind or intensity that would require set-ting aside the election.Still further. the Employer contends that Jimmy Walker,union representative interrogated employees on how theyvoted and threatened them with discharge, while the elec-tion was not vet over. In support of this contention SharonMcCormick. and her brother Steven Wreford testified thatafter they voted. they ran into Walker and James Culpep-per on the corner of the street and they were assertedl1asked how they voted. Sharon McCormick testified that herbrother pointed to a button that he was wearing (presum-ably procompany) and said "I voted no." Sharon McCor-mick asserts that she told Walker and Culpepper that it wasa secret ballot and that she didn't have to reveal her choice.She testified that Walker added "Well. I guess you'll belooking for a job anyway." It appears unlikely that in thecircumstances of this case Wretord and McCormick wouldbe asked how they voted. First off it appears that StevenWreford displayed either an antiunion or procompany but-ton. Further, the record discloses that the Union challengedhis ballot at the election. Walker and Culpepper denied thatthey asked any of the employees how they voted in theelection. For reasons discussed heretofore I have foundSharon Mc('ormick and Steven Wreford not to be crediblewitnesses. In these circumstances, and in the absence of anyindependent corroboration, I reject the contention that thelUnion interrogated employees on how they voted andthreatened them with loss of jobs.In sum, I find that the record fails to support the allega-tions that the Union committed acts in violation of Section8(b)(1)(A) or otherwise engaged in conduct which serve toset aside the election.\. (CAI.LI.NG1-SAs noted previously the tally of ballots showed that ofapproximately 249 eligible voters, 109 cast valid votes forand 93 cast valid votes against the Petitioner (lnion), 36cast challenged ballots96 and I cast a void ballot. As theforegoing reveals, the challenged ballots were determinativeof the outcome. Hlowever, in order to expedite the resolu-tion of all material issues in the consolidated proceedingherein, including the question concerning representation.the parties stipulated, and I find that certain employees areineligible. Thus the parties stipulated that the ballots of 19named individuals remain unopened and uncounted for the"entire purpose of this proceeding." In this regard the par-ties stipulated that Dot Brown exercises the indicia of super-* See G.C Exh. I(r)235 DECISIONS OF NATIONAL LABOR RELATIONS BOARDvisory status within the meaning of Section 2(11) of the Actand that her ballot not be opened and counted. The partiesalso stipulated that Sara Savage is ineligible as an officeclerical" and that her ballot remain unopened and un-counted. Further, the parties stipulated that Debbie Speerwas ineligible on the basis that she was not employed on theeligibility date and her ballot should not be opened andcounted. The record disclosed that Raleigh Smith was notemployed on the day of the election, and the parties stipu-lated that his ballot remain unopened and uncounted. Stillfurther the parties stipulated that the ballots of D. Chesser,R. O. Henry, M. E. Johnson, James Klein, E. M. Roach,J. W. Rollins, E. L. Lassiter, S. Stevens, J. P. Upchurch,Shirley Brown, Frances Caldwell, Shirley Carter, F. C. Jones,Larry Christian, and Pat Bailey remain unopened and un-counted. The aforenoted stipulations involving the ballotscast by the 19 employees named above, reduced the totalnumber of 36 challenged ballots to 17. As 109 valid voteshad already been cast for the Petitioner it would need onlyone additional ballot cast in its favor for a conclusive resultat a total of 110. Thus the total 93 ballots cast against thePetitioner would only be increased to 109 if the other 16ballots voted against representation. This group of 17 chal-lenged ballots includes Virginia Huff, Jerry Williams, JerryEllefsen, Larry Grier, Fred Langston, and Johnny Cole all ofwhom have been found herein to have been discharged inviolation of Section 8(a)(3) and (1) of the Act. Thus, at allmaterial times herein they have been employees and eligibleto vote. The parties noted the likelihood that the allegeddiscriminatees voted for the Petitioner and stipulated thatthe challenged ballots were no longer determinative. Thetally of ballots as modified by the aforementioned stipula-tions is now such that five of the six alleged discriminateeswould have to be found unlawfully discharged and eligibleto vote and all have voted against the Petitioner, for thereto be any mathematical possibility of foreclosing a unionmajority of the valid votes cast. This would increase thetotal number of votes cast against the Petitioner from 93 to98, but still 11 short of 109 valid votes cast in favor of thePetitioner. Further militating against the likelihood that theabove named discriminatees voted against the Petitioner isthat all of them conspiciously supported the Union by interalia, wearing union patches at work and passing out unionauthorization cards. However, even under such unlikely cir-cumstances whereby five of the six above named discrimi-natees voted against the Union, the other I I challengedballots, (not yet resolved) would all have to be overruled9sand all have cast ballots against union representation forthe Employer to gain a tie vote and negate the Union'smajority. In these circumstances, a conclusive result is avirtual certainty with the opening of the ballots of the dis-criminatees. Having herein determined that the discrimi-9? The record disclosed, the parties stipulated and I find that Sara Savage,Debbie Speer, D. Chasser, and F C. Jones maintain desks in the office area,perform office functions, are supervised by the office manager, and enjoycertain terms and conditions not shared by production employees. The Peti-tioner amended the challenges to D. Chasser and Sara Savage on the basisthat they are office clencals. It also challenged F C. Jones and Debbie Speeras office clericals. In view of the foregoing, I find that Savage, Speer, Chasser,and Jones are ineligible for the additional reason that they are office clencalsrather than unit employees.95 One of these ballots was cast by Albert Harp The allegation that he wasdischarged in violation of Sec. 8(a)(3) and (1) was previously dismissed.natees are eligible to vote and having previously overruledthe Employer's Objections in toto, I shall recommend thatthe Board sever and remand case 10-RC- 10825 to the Re-gional Director for Region 10 for the purpose of openingand counting the ballots cast by Virginia Huff, Jerry Wil-liams, James Ellefsen, Larry Grier, Fred Langston, andJohnny Cole and certify the Petitioner if at least one of theballots was cast for the Petitioner.99 On the other hand, ifnone of these ballots were cast against the Petitioner, it isrecommended that the Board instruct the Regional Direc-tor for Region 10 to determine and process further, the eli-gibility status of the other I challenged voters in accord-ance with the terms of the underlying election agreementherein.'?VI. OBJE(TIONS AND (HALI.F-.NGES ((ONt ILUSION)Having found that the Union has not engaged in preelec-tion misconduct interfering with the laboratory conditionsrequired for a free and uncoerced choice on the question ofrepresentation, and noting the likelihood that the openingand counting of certain challenged ballots will produce aconclusive result, I shall recommend that case 10-RC10825 be severed and remanded to the Regional Director ofRegion 10 for the purpose of opening and counting of saidballots and further processing as set forth above in sectionV.v'ii. tHE EFFE(CT OF THE UNFAIR LABOR PRACt ICES UPONCOMMERt EThe activities of Respondent-Employer set forth in sec-tion III, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.CoNCLUSIONS OF LA"'1. Our-Way, Inc.. and Our-Way Machine Shop, Inc.,(collectively referred to herein as Respondent-Employer)comprise a single employer within the meaning of Section2(2), (6), and (7) of the Act.2. International Brotherhood of Firemen & Oilers,AFL-CIO-CLC, (herein referred to as the Union, Respon-dent Union or Petitioner), is a labor organization within themeaning of Section 2(5) of the Act.3. By coercively interrogating employees concerningtheir interest or the interest of other employees in theUnion, by soliciting employees to report on the Union ac-tivities of other employees, by creating the impression ofsurveillance and by engaging in actual surveillance of em-, See, e.g., Internationa/ Ladies Garrent Workers' Union 137 NLRB 1681(1962); cf. El Fenix Corp., 234 NLRB 1212 (1978).'10 This group includes the name of Albert Harp who as noted previouslywas found not to have been discharged in violation of Sec. 8(a)(3) and (1) ofthe Act. Thus this finding would have to be reversed for his ballot to beopened and counted. The other names in the group are Rozite Craiford,James Childnes, William A/ger, Willie Hill, Keith McFarland, Andrew Brenan,TerO, Wallace, Walter Laurens, Stephen Wreford, and Thomas Wreford236 OUR WAY, INC.ployees' union activities, by imposing a discriminatory rulerequiring a doctor's excuse for I day's absence, by main-taining or enforcing overly broad no-solicitation, no-distri-bution rules in its plant during working hours, by threaten-ing to discharge employees because of their union activitiesand by threatening to close the plant if unionization oc-curred, Respondent-Employer has committed unfair laborpractices within the meaning of Section 8(a)( ) of the Act.4. By discriminatorily imposing more onerous workingconditions on Rebecca Dunlap, by discriminatorily lasingoff Maxey Cox on certain dates in October and November1976, by discriminatorily issuing warning slips and there-after suspending Maxey Cox and Joe Lewis Smith for 3days, and by discriminatorily discharging employees Vir-ginia Huff, Jerry Williams, James Ellefsen, Benny High,Larry Grier, Fred Langston, and Johnny Cole, because theyengaged in organizing for the Union or supported theUnion and in order to discourage employee activity andsupport for the Union. Respondent-Employer has com-mitted unfair labor practices within the meaning of Section8(a)(3) and (1) of the Act.5. By discriminatorily issuing warning slips and there-after suspending Maxey Cox because he gave testimony un-der the Act, Respondent-Employer violated Section 8(a)(4)and (1) of the Act.6. The General Counsel has not established by a prepon-derance of the evidence that Respondent-Employer vio-lated Section 8(a)(3) and (1) of the Act by discharging Al-bert Harp, by shutting down its entire plant operation onNovember 5, 1976, and by shutting down its Carrier plantfrom November 8 to 12, 1976.7. Except to the extent set forth in conclusions of law 3through 5 above, the Respondent-Employer has not other-wise committed unfair labor practices as alleged in theseconsolidated cases.8. The General Counsel has not established by a prepon-derance of the evidence that Respondent-Union has en-gaged in unfair labor practices within the meaning of Sec-tion 8(b)(1)(A) of the Act.THE REMEDYHaving found that Respondent-Employer engaged incertain unfair labor practices, I shall recommend that it beordered to cease and desist therefrom and that it take cer-tain affirmative action to effectuate the policies of the Act.It having been found that Respondent-Employer dis-charged Virginia Huff, Jerry Williams, James Ellefsen.Benny High, Larry Grier, Fred Langston, and Johnny Colein violation of Section 8(a)(3) and (1) of the Act, I shallrecommended that Respondent-Employer be ordered to of-fer them full and immediate reinstatment'°'to their formerjobs or, if these jobs no longer exist, to substantially equiv-alent positions, without prejudice to their seniority andother rights and privileges, and to make them whole for anyloss of earnings they may have suffered from the date oftheir discharge to the date of Respondent-Employer's offerof reinstatement. In addition, it having been found that Re-101 Respondent-Employer's assertion that Gner and Langston engaged inpostdischarge misconduct thereby forfeiting any right to reinstatement is notsupported by the credited evidence and is hereby rejected.spondent laid off Maxey Cox on certain days in Octoberand November 1976 in violation of Section 8(a)(3) and (1)of the Act, I shall recommend that Respondent-Employermake him whole for any loss of earnings as a result of suchlayoffs. Further, it having been found that Respondent-Em-ployer issued warning slips and suspended for 3 days JoeLewis Smith in violation of Section 8(a)(3) and (1) of theAct and Maxey Cox in violation of Section 8(a)(4) and (1)of the Act I shall recommend that said warning notices berescinded and expunged from their personnel files and otherrecords. Additionally, I shall recommend that Respondent-Employer make whole Joe Lewis Smith and Maxey Cox forany loss of earnings they may have suffered as a result ofthe unlawful suspensions. Still further, it having been foundthat Respondent-Employer violated Section 8(a)(3) and (I )of the Act by assigning unfamiliar and more onerous pro-duction work to Rebecca Dunlap, I shall recommend thatRespondent-Employer offer her an immediate reassignmentto her former job of general cleanup work, without preju-dice to seniority and other rights and to otherwise treat herin a nondiscriminatory manner in employment. Backpayshall be computed according to the Board's policy set forthin F. W. Woolworth Company, 90 NLRB 289 (1950). Payrolland other records in possession of Respondent-Employerare to be made available to the Board, or its agents, to assistin such computation. Interest on backpay shall be com-puted in accordance with Florida Steel Corporation 231NLRB 651 (1977).102The serious unfair labor practices herein found strike atthe heart of the rights guaranteed by the Act, and, accord-ingly a broad order shall be recommended directing Re-spondent-Employer to cease and desist from in any othermanner interfering with, restraining, or coercing employeesin the exercise of their rights guaranteed by Section 7 of theAct. N.L.R.B. v. Entwistle MJg. Co., 120 F.2d 532, 536(C.A. 4, 1941). P.R. Mallory and Co. v. N.L.R.B., 400 F.2d956, 959-600 (C.A. 7, 1968), cert, denied 394 U.S. 918(1969); N.L.R.B. v. Bama Company, 353 F.2d 323, 324(C.A. 5, 1965).On the basis of the above finding of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER'03Our-Way Inc., and Our-Way Machine Shop, Inc. (collec-tively Respondent-Employer), their officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Discharging, suspending, laying off, imposing moreonerous working conditions, or otherwise discriminatingagainst employees in regard to hire or tenure of employ-ment, or any term or condition of employment because of1'2 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).S0t In the event no exceptions are filed as provided by Sec. 102,46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes237 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir activities on behalf of International Brotherhood ofFiremen & Oilers, AFL-CIO CLC, or any other union.(b) Issuing warning slips, suspensions, or other reprisalsagainst employees for giving testimony under the Act.(c) Threatening employees with discharge or other repri-sals, or issuing warning notices because of their union ac-tivities.(d) Threatening employees to close the plant if the plantis unionized.(e) Creating impressions of surveillance and engaging inactual surveillance of employees' union activities.(f) Soliciting employees to report on the activities ofother employees on behalf of International Brotherhood ofFiremen & Oilers, AFL CIO CLC.(g) Coercively interrogating employees concerning theirown union activities and those of' fellow employees.(h) Imposing any discriminatory rule for excused ab-sences.(i) Maintaining in effect or enforcing overly broad no-solicitation, no-distribution rules which preclude employeesfrom such activities on behalf of a union during their non-working time.(j) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:la) Offer employees Virginia Huff. Jerry Williams, JamesEllefsen, Benny High, Larry Grier., Fred Langston, andJohnny Cole immediate and full reinstatement to their for-mer jobs or, if these positions no longer exist, to substan-tially equivalent positions, without prejudice to their senior-ity or other rights and privileges, and make them whole forlost earnings in the manner set forth in the section of thisDecision entitled "The Remedy."(b) Offer immediate reassignment to employee RebeccaDunlap to her former position of clean-up work or, if thatjob no longer exists, to a substantially equivalentjob, with-out prejudice to her seniority and other rights and privi-leges.(c) Make employees Maxey C('ox and Joe Lewis Smithwhole for lost earnings in the manner set forth in the sectionof this Decision entitled "The Remedy" and rescind andexpunge from their personnel files and other records thedisciplinary warnings they received on or about June 30,1977, and September 10, 1977.(d) Preserve and, upon request, make available to theBoard and its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to ascertain the backpay due under the terms of thisOrder.(e) Post at each of its plants in Atlanta, Georgia, copiesof the attached notice marked "Appendix B."'T0 Copies ofthe notice on forms provided by the Regional Director forRegion 10, shall be signed by an authorized representative1(4 In the event that this Order is enforced by a judgment of a t nitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional I ahor Relations Board."of Respondent-Employer and posted immediately upon re-ceipt thereof and maintained for 60 consecutive days there-after at all locations where notices to employees are cus-tomarily posted. Reasonable steps shall be taken byRespondent-Employer to insure that the notices are not al-tered. defaced, or covered by any other material.If) Notify said Regional Director, in writing, within 20days from the date of this Order, what steps the Respon-dent-Employer has taken to comply therewith.IrT IS FURIHER RECOMMENDED that the consolidated com-plaint against Respondent-Employer be dismissed insofaras it alleges unfair labor practices not found herein.I-I Is FURTIHER RECOMMENI)ED that the complaint in Case10-CB-2679 be dismissed in its entirety.II IS FURTHER RECOMMENDEi) that the Board overrule allthe objections to the election conducted on November 4,1976. in Case 10 RC 10825.IT IS FURTIlER RE(COMMENI)EI) that Case 10 RC 10825 besevered and remanded to the Regional Director for Region10 for the opening and counting of the ballots of VirginiaHuff, Jerry Williams, James Ellefsen, Larry Grier, FredLangston, and Johnny Cole. Thereafter, if the revised tallyof ballots indicates that the Petitioner was designated by amajority. the Regional Director shall issue a certification ofrepresentative. Should the revised tally of ballots fail to dis-close that the Petitioner has been designated by a majority.the Regional Director shall process the case further in themanner set forth in this Decision in the section of this Deci-sion entitled "Challenges."APPENDIX BNoii¢('l To EMrIi',i )OIiSPos' iI) BY ORI)IER ()F HlINAHIIONAI. lABOR REi.AIIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had an opportunity topresent evidence and state their positions, the National La-bor Relations Board has found that we have violated theNational I abor Relations Act and has ordered us to postthis notice and to carry out its provisions.W}i W'lll. NOT terminate, suspend, lay off, imposemore onerous working conditions, or otherwise dis-criminate against employees in regard to hire or tenureof employment because of membership in or activitieson behalf of, International Brotherhood of Firemen &Oilers, AFL CIO CLC, or any other labor organiza-tion.WE wNi.l NsoI issue disciplinary warning slips, sus-pend or otherwise discriminate against employees be-cause they have given testimony under the Act.We wl.I. Not' interrogate employees concerningtheir union activities or the union activities of otheremployees.WeI W Iil. NoT create the impression among employ-ees that their union activities or the union activities ofother employees are under surveillance or engage inactual surveillance of employees' union activities.Wi v.II.I. NoT solicit employees to report on theunion activities of other employees on behalf of Inter-238 OUR WAY, INCnational Brotherhood of Firemen & Oilers. AFLCIO-CLC, or any other labor organization.WE W\ILL NOI threaten employees to close the plantif the plant is unionized.WE WIL.L. NOT impose any discriminatory rule forexcused absences or otherwise impose discriminatoryrules to discourage our employees from engaging inunion activities.WE Wiil. NOT maintain and implement overly broadno-solicitation, no-distribution rules tending to inhibitour employees from soliciting union membership oncompany premises during their nonworking time.WE WiiL. NOt in any other manner interfere with,restrain, or coerce our employees in the exercise of therights guaranteed them in Section 7 of the NationalLabor Relations Act. as amended.WE wnI[. rescind and expunge from our personnelrecords and other records the disciplinary warningsgiven to Maxey Cox and Joe I1ewis Smith in June andSeptember 1976.WE Wll L offer immediate reassignment to RebeccaDunlap to the position she held prior to August, 1976and treat her and other employees in a nondiscrimina-tory manner with regard to union or other protectedconcerted activities.Wl Wli i. offer Virginia Huff. Jerry Williams. JamesEllefsen. BennV High, Larry Grier. Fred Langston,and Johnny cole immediate and full reinstatement totheir former positions of employment or, if those posi-tions are no longer available, to substantially equiv-alent positions, without prejudice to their seniority orother rights and privileges, and v.l wt l. make themwhole for any loss of earnings they may have sufferedby reason of our unlawful discrimination against them.together with interest.WE Vwll.L make Maxey Cox and Joe Lewis Smithwhole for any loss of earnings the3 may have sufferedby reason of out unlawful discrimination against them.together with interest.OUR-WAY, INC./OUR-WAY MACHINE SHOP, INC.239